Exhibit 10.1



 

Execution Copy

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

Triple asterisks denote omissions.

 

 

 

COLLABORATIVE RESEARCH AND

 

DEVELOPMENT AGREEMENT

 

BY AND BETWEEN

 

ARQULE, INC.

 

and

 

BERYLLIUM DISCOVERY CORP.

 

May 4, 2015

 

 

 

 

TABLE OF CONTENTS

                  Page           1. DEFINITIONS   1           2. GOVERNANCE   18
  2.1 Joint Steering Committee   18   2.2 Joint Operational Committee   20   2.3
Alliance Managers   22           3. RESEARCH PROGRAM   23   3.1 Objectives of
the Research Program   23   3.2 Designation of Collaboration Compounds   24  
3.3 Additional Targets   25   3.4 Supply of ArQule Compounds   25   3.5 Research
Program Term   25           4. DEVELOPMENT ACTIVITIES   25   4.1 Preparation of
Development Plans   25   4.2 Responsibility for Development   25   4.3 Diligence
  26   4.4 Compliance   26   4.5 Use of Third Party Development Technology   26
  4.6 Supply of ArQule Compounds   26   4.7 Records and Reports   27   4.8
Responsibility for Shared Costs   27   4.9 Out-Licensing Plan   29   4.10
Opt-Out Right; Waived Compounds   29           5. COMMERCIALIZATION OF PRODUCTS
  31   5.1 Commercialization Objectives   31   5.2 Preparation of
Commercialization Plan   31   5.3 Responsibility for Commercialization   31  
5.4 Responsibility for Commercialization Expenses   31   5.5 Commercialization
Diligence   32   5.6 Compliance   32   5.7 Cooperation   32   5.8
Commercialization Reports   32           6. CONSIDERATION   32   6.1 Net Income
Payments   32   6.2 Quarterly Reports, Payments   32   6.3 Overdue Payments   33
  6.4 Payments; Withholding Tax   34

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

i

 

 

          7. TREATMENT OF CONFIDENTIAL INFORMATION; PUBLICITY   34   7.1
Confidentiality   34   7.2 Publicity   35   7.3 Publications and Presentations  
36   7.4 Permitted Publications   36   7.5 Use of Proprietary Materials   36    
      8. GRANT OF LICENSES   37   8.1 Grant of License to ArQule   37   8.2
Grants of License to Beryllium   37   8.3 No Other Rights   38           9.
INTELLECTUAL PROPERTY RIGHTS; USE OF TECHNOLOGY   38   9.1 Beryllium
Intellectual Property Rights   38   9.2 ArQule Intellectual Property Rights   38
  9.3 Joint Program Technology Rights; Joint Program Compounds   38   9.4 Patent
Coordinators   38   9.5 Notice; Inventorship   39           10. FILING,
PROSECUTION AND MAINTENANCE OF PATENT RIGHTS   39   10.1 Patent Filing,
Prosecution and Maintenance   39   10.2 Enforcement and Defense   41          
11. TERM AND TERMINATION   44   11.1 Term   44   11.2 Termination   44   11.3
Consequences of Termination of Agreement   45   11.4 Surviving Provisions   48  
        12. REPRESENTATIONS AND WARRANTIES   48   12.1 Mutual Representations
and Warranties   48   12.2 Warranty Disclaimer   48   12.3 No Warranty of
Success   48           13. INDEMNIFICATION; INSURANCE   49   13.1
Indemnification of Beryllium Indemnitees by ArQule   49   13.2 Indemnification
of ArQule Indemnitees by Beryllium   49   13.3 Conditions to Indemnification  
49   13.4 Limited Liability   50   13.5 Insurance   50           14.
MISCELLANEOUS   50   14.1 Arbitration   50   14.2 Notices   52   14.3 Governing
Law   53   14.4 Binding Effect   53   14.5 Headings   53

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

ii

 

 

            14.6 Counterparts   53   14.7 Amendment; Waiver   53   14.8 Third
Party Beneficiaries   53   14.9 Purposes and Scope   54   14.10 Assignment and
Successors   54   14.11 Force Majeure   54   14.12 Interpretation   54   14.13
Integration; Severability   55   14.14 Further Assurances   55   14.15 Expenses
  56   14.16 Intellectual Property   56

    List of Exhibits and Schedules     Exhibit A Research Plan     Schedule 1
Schedule of Beryllium Fragment-Based Research Activities     Schedule 2
Calculation of Net Income for Products     Schedule 3 Form of Press Release

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

iii

 

 

COLLABORATIVE RESEARCH AND

DEVELOPMENT AGREEMENT

 

This COLLABORATIVE RESEARCH AND DEVELOPMENT AGREEMENT (this “Agreement”) is
entered into as of May 4, 2015 (the “Effective Date”) by and between ArQule,
Inc., a Delaware corporation with offices at One Wall Street, Burlington, MA
01803 (“ArQule”), and Beryllium Discovery Corp., a Washington corporation with
offices at Preston Court, Bedford, MA 01730 (“Beryllium”). Each of Beryllium and
ArQule is sometimes referred to individually herein as a “Party” and
collectively as the “Parties”.

 

RECITALS

 

WHEREAS, Beryllium has developed and controls a platform technology that may be
used for the screening and identification of compounds directed against
specified targets;

 

WHEREAS, ArQule has a compound library of proprietary compounds that it wishes
to develop and commercialize as human therapeutics against specified targets;
and

 

WHEREAS, the Parties desire to engage in a research collaboration pursuant to
which (a) the Parties will conduct a research program for the purpose of
developing assays and other mutually agreed upon testing mechanisms to be used
to screen ArQule’s proprietary compound library in order to identify compounds
directed against specified targets that have potential for further development
as therapeutics; (b) ArQule will conduct, or will seek to enter into licensing
transactions with third parties to conduct, development and/or commercialization
activities with respect to the compounds so identified; and (c) Beryllium will
have the option to share the costs of such research, development and
commercialization activities and will receive the right to receive a percentage
of the net income attributable to the commercialization of such compounds,
subject to its right to opt-out of such activities on the terms described
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereto, intending to be
legally bound, hereby agree as follows:

 

1.          DEFINITIONS

 

Whenever used in this Agreement with an initial capital letter, the terms
defined in this Article 1 shall have the meanings specified herein and therein.

 

1.1          “Adverse Event” means any untoward medical occurrence in a Clinical
Trial subject or patient who is administered any Collaboration Compound or
Product, whether or not considered related to such Product, including any
undesirable sign (including abnormal laboratory findings of clinical concern),
symptom or disease associated with the use of such Collaboration Compound or
Product.

 

1.2          “Affiliate” means, with respect to either Party, any Person that
directly or indirectly controls, is controlled by or is under common control
with such Party; for purposes of this definition, the term “control” (including,
with correlative meaning, the terms “controlled by” or “under common control
with”) meaning direct or indirect ownership of fifty percent (50%) or

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

1

 



 

more, including ownership by trusts with substantially the same beneficial
interests, of the voting and equity rights of such Person, firm, trust,
corporation, partnership or other entity or combination thereof, or the power to
direct the management of such Person, firm, trust, corporation, partnership or
other entity or combination thereof.

 

1.3          “Applicable Laws” means any national, international, federal, state
or local laws, treaties, statutes, ordinances, rules and regulations, including
any rules, regulations, guidance, guidelines or requirements of any Regulatory
Authority, national securities exchanges or securities listing organizations,
that are in effect from time to time during the Term and apply to a particular
activity hereunder.

1.4          “Applicable Percentage” means (a) with respect to any ArQule
Compound or Joint Program Compound that becomes a Waived Compound as a result of
the exercise by Beryllium of its Early Stage Opt-Out Right, ***; (b) with
respect to any Collaboration Compound that becomes a Waived Compound as a result
of the exercise by Beryllium of its Mid Stage Opt-Out Right, ***; (c) with
respect to any Collaboration Compound that becomes a Waived Compound as a result
of the exercise by Beryllium of its Late Stage Opt-Out Right, ***; and (d) with
respect to any Collaboration Compound that becomes a Deemed Waived Compound
pursuant to Section 4.8.3 (i) at any time prior to the Lead Optimization
Completion Date with respect to that Collaboration Compound, ***; (ii) at any
time on or after the Lead Optimization Completion Date but prior to the
Completion of GLP/Toxicity Studies with respect to that Collaboration Compound,
***; and (iii) at any time on or after the Completion of GLP/Toxicity Studies
with respect to that Collaboration Compound, ***.

1.5          “ArQule Background Patent Rights” means any Patent Rights that
contain one or more claims that cover ArQule Background Technology.

1.6          “ArQule Background Technology” means any Technology that is used by
ArQule, or provided by ArQule for use, in the conduct of the Research Program
and/or in the conduct of the Development Program and that is (a) Controlled by
ArQule as of the Effective Date or (b) conceived or first reduced to practice by
employees of, or consultants to, or Third Party contractors of, ArQule after the
Effective Date outside of the conduct of the Development Program and without the
use in any material respect of any Licensed Technology, Licensed Patent Rights
or Beryllium Materials. For clarity, ArQule Background Technology shall not
include ArQule Program Technology or ArQule’s interest in Joint Program
Technology.

1.7          “ArQule Compound” means (a) any proprietary compounds Controlled by
ArQule that are used by ArQule, or provided by ArQule for use, in the conduct of
the Research Program, and (b) any and all constituents, progeny and derivatives
of any such compounds, and any tangible materials that incorporate the
foregoing, other than Joint Program Compounds, that are identified or produced
in the conduct of the Research Activities.

1.8          “ArQule Cost-Sharing Percentage” means, subject to the exercise by
Beryllium of any Opt-Out Right, ***.

1.9          “ArQule Decision” means any decision that is not a Beryllium
Decision or a Unanimous Decision, including any decision with respect to (a) the
conduct of ArQule Research

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

2

 

 

Activities, (b) the preparation and approval of each Development Plan or (c) the
conduct of all ArQule Development Activities.

 

1.10        “ArQule Development Activities” means all Development activities
with respect to Collaboration Compounds conducted by or on behalf of ArQule as
specified in any Development Plan.

1.11         “ArQule Materials” means any Proprietary Materials that are
Controlled by ArQule and used by ArQule, or provided by ArQule for use in the
conduct of the Research Program and/or any Development Program. For purposes of
clarity, ArQule Materials shall include all ArQule Compounds.

1.12        “ArQule Profit-Sharing Percentage” means, subject to the exercise by
Beryllium of any Opt-Out Right, ***.

1.13        “ArQule Program Patent Rights” means any Patent Rights that contain
one or more claims that cover ArQule Program Technology.

1.14        “ArQule Program Technology” means any Program Technology, other than
Beryllium Program Technology, that (a) is or constitutes Compound-Specific
Technology or (b) is not otherwise covered by subsection (a) but that is
conceived or first reduced to practice by employees of, consultants to, or Third
Party contractors of, ArQule, alone or jointly with any Third Party, without the
use in any material respect of any Licensed Technology, Licensed Patent Rights,
Beryllium Program Technology, Beryllium Materials or Joint Technology.

1.15        “ArQule Research Activities” means all Research activities with
respect to ArQule Compounds conducted by or on behalf of ArQule in the Research
Program as specified in the Research Plan.

1.16        “ArQule Technology” means, collectively, ArQule Background
Technology and ArQule Program Technology.

1.17        “Bankruptcy Code” means, as applicable, the U.S. Bankruptcy Code, as
amended from time to time, and the rules and regulations and guidelines
promulgated thereunder or the bankruptcy laws of any Governmental Authority, as
amended from time to time, and the rules and regulations and guidelines
promulgated thereunder or any applicable bankruptcy laws of any other country or
competent Governmental Authority, as amended from time to time, and the rules
and regulations and guidelines promulgated thereunder.

1.18        “Beryllium Background Patent Rights” means any Patent Rights that
contain one or more claims that cover Beryllium Background Technology.

1.19        “Beryllium Background Technology” means any Technology that is used
by Beryllium in the conduct of the Research Program and that is (a) Controlled
by Beryllium as of the Effective Date or (b) conceived or first reduced to
practice by employees of, or consultants to, or Third Party contractors of,
Beryllium after the Effective Date outside of the conduct of the Research
Program and without the use, in any material respect, of any ArQule Technology,
ArQule Background Patent Rights, ArQule Program Patent Rights or ArQule
Materials. For

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

3

 

 

clarity, Beryllium Background Technology shall not include Beryllium Program
Technology or Beryllium’s interest in Joint Program Technology.

1.20        “Beryllium Cost-Sharing Percentage” means, subject to the exercise
by Beryllium of any Opt-Out Right, ***.

1.21        “Beryllium Decision” means any decision with respect to the conduct
by Beryllium of Beryllium Research Activities.

1.22         “Beryllium Development Activities” means all Development
activities, if any, with respect to Collaboration Compounds conducted by or on
behalf of Beryllium as specified in any Development Plan.

1.23        “Beryllium Fragment-Based Research Activities” means any Beryllium
Research Activities that utilize the Technology described on Schedule 1 attached
hereto and incorporated herein by reference.

1.24        “Beryllium Materials” means any Proprietary Materials that are
Controlled by Beryllium and used by Beryllium in the conduct of the Research
Program.

1.25        “Beryllium Permitted Production” shall mean the production of
proteins for its internal use and for use or sale to third parties using Program
Technology.

1.26        “Beryllium Profit-Sharing Percentage” means, subject to the exercise
by Beryllium of any Opt-Out Right, ***.

1.27        “Beryllium Program Patent Rights” means any Patent Rights that
contain one or more claims that cover Beryllium Program Technology.

1.28        “Beryllium Program Technology” means any Program Technology, other
than Compound-Specific Technology, that (a) relates specifically to a
modification of, or an improvement to, Beryllium Background Technology
(“Beryllium Improvements”) or (b) is not otherwise covered by subsection (a) but
that is conceived or first reduced to practice by employees of, consultants to,
or Third Party contractors of, Beryllium, alone or jointly with any Third Party
without the use in any material respect of any ArQule Technology, ArQule
Background Patent Rights, ArQule Program Patent Rights or ArQule Materials.
Beryllium Program Technology shall not include any ArQule Technology.

1.29        “Beryllium Research Activities” means all Research activities to be
conducted by Beryllium in the Research Program as specified in the Research
Plan.

1.30        “Beryllium Technology” means, collectively, Beryllium Background
Technology and Beryllium Program Technology.

1.31        “Business Day” means any day other than a Saturday or Sunday on
which banking institutions in Boston, Massachusetts are open for business.

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

4

 

 

1.32        “Calendar Quarter” means the period beginning on the Effective Date
and ending on the last day of the calendar quarter in which the Effective Date
falls, and thereafter each successive period of three (3) consecutive calendar
months ending on March 31, June 30, September 30 and December 31; provided,
that, the final Calendar Quarter shall end on the last day of the Term.

1.33        “Calendar Year” means the period beginning on the Effective Date and
ending on December 31 of the calendar year in which the Effective Date falls,
and thereafter each successive period of twelve (12) months commencing on
January 1 and ending on December 31; provided, that, the final Calendar Year
shall end on the last day of the Term.

1.34        “Claim” means a Beryllium Indemnity Claim or an ArQule Indemnity
Claim, as applicable.

1.35        “Clinical Data” means any and all data (together with all clinical
trial reports and the results of analyses thereof) derived or generated from any
Clinical Trial involving any Collaboration Compound or Product conducted by or
on behalf of ArQule or from the testing of subjects or the analysis of samples
used in any such Clinical Trial.

1.36        “Clinical Trial” means, collectively, any Phase I Clinical Trial,
Phase II Clinical Trial, Phase III Clinical Trial, Pivotal Clinical Trial or
Phase IV Clinical Trial, as applicable.

1.37        “Collaboration Compound” means any ArQule Compound or Joint Program
Compound that is (a) identified in the conduct of the Research Program and (b)
designated by ArQule as a Collaboration Compound pursuant to Section 3.2.

1.38        “Collaboration Compound Designation Date” means, with respect to any
Collaboration Compound, the date on which such Collaboration Compound is
designated as a Collaboration Compound pursuant to Section 3.2.

1.39        “Collaboration Target” means, individually and/or collectively PD1
and PDL1.

1.40        “Commercialization” or “Commercialize” means any and all activities
directed to the offering for sale and sale of any Product including (a)
activities directed to marketing, promoting, detailing, distributing, importing,
selling and offering to sell that Product; (b) conducting Clinical Trials with
respect to that Product; (c) interacting with Regulatory Authorities regarding
the above; (d) seeking pricing approvals and reimbursement approvals (as
applicable) for that Product and (e) any activities relating to the Manufacture
of the Product. When used as a verb, “to Commercialize” and “Commercializing”
means to engage in Commercialization and “Commercialized” has a corresponding
meaning.

1.41        “Commercialization Plan” means, with respect to each Product, the
written plan for the Commercialization of such Product in the Territory, as such
plan may be amended or updated.

1.42        “Commercially Reasonable Efforts” means, (a) with respect to
activities of each Party in the conduct of Research Activities, the efforts and
resources comparable to those undertaken by a company in the research-based
pharmaceutical industry in conducting the types

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

5

 

 

of research activities being conducted by such Party; (b) with respect to the
activities of ArQule or Beryllium, as the case may be, in the Development of
each Collaboration Compound as part of the Development Program, the efforts and
resources typically used by biotechnology and/or pharmaceutical companies that
are comparable in size to ArQule or Beryllium, as the case may be, in the
development of compounds of comparable market potential as such Collaboration
Compound; (c) with respect to the activities of ArQule in the Commercialization
of Products, the efforts and resources typically used by biotechnology and/or
pharmaceutical companies that are comparable in size to ArQule in the
commercialization of products of comparable market potential as such Product
taking into account, in any such case, all relevant factors including, as
applicable, the stage of development, efficacy and safety relative to
competitive products in the marketplace, actual or anticipated Regulatory
Authority approved labeling, the nature and extent of market exclusivity
(including patent coverage and regulatory exclusivity), the cost and likelihood
of obtaining regulatory approval and actual or projected profitability. For
clarity, Commercially Reasonable Efforts shall be determined on a
market-by-market basis for each Collaboration Compound and Product, and it is
anticipated that the level of effort may be different for different markets and
may change over time, reflecting changes in the status of each Collaboration
Compound or Product involved.

1.43        “Completion” means, with respect to a GLP/Toxicity Study or Phase I
Clinical Trial, the date on which all material data reasonably expected to be
derived therefrom has been generated and the final study report with respect
thereto has been finalized.

1.44        “Compound-Specific Patent Rights” means any Patent Rights that
contain one or more claims that cover Compound-Specific Technology.

1.45        “Compound-Specific Technology” means any Program Technology that
relates specifically to the composition of matter, manufacture or use of a
Collaboration Compound directed against a Collaboration Target.

1.46        “Confidential Information” means (a) with respect to Beryllium, all
Beryllium Program Technology and all information, Technology and Proprietary
Materials that are Beryllium Background Technology, Licensed Technology, or
Beryllium Materials; (b) with respect to ArQule, all ArQule Program Technology
and all information, Technology and Proprietary Materials that are ArQule
Background Technology or ArQule Materials; and (c) with respect to both Parties,
all Joint Program Technology, that are disclosed or provided by or on behalf of
a Party (the “Disclosing Party”) to the other Party (the “Receiving Party”) or
to any of the Receiving Party’s employees, consultants or Affiliates; provided,
that none of the foregoing shall be Confidential Information if: (1) as of the
date of disclosure, it is known to the Receiving Party or its Affiliates as
demonstrated by contemporaneous credible written documentation, other than by
virtue of a prior confidential disclosure to such Receiving Party; (2) as of the
date of disclosure it is in the public domain, or it subsequently enters the
public domain through no fault of the Receiving Party; (3) it is obtained by the
Receiving Party from a Third Party having a lawful right to make such disclosure
free from any obligation of confidentiality to the Disclosing Party; or (4) it
is independently developed by or for the Receiving Party without reference to or
use of any Confidential Information of the Disclosing Party as demonstrated by
contemporaneous credible written documentation. For clarity, (y) unless excluded
from Confidential Information pursuant to the preceding sentence, any

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

6

 

 

scientific, technical, manufacturing or financial information, including
information that is disclosed at any meeting of the JSC or JOC, minutes of the
JSC or JOC, Research Reports, Development Reports, Research Plans, Development
Plans, Clinical Data and information disclosed through an audit report, shall
constitute Confidential Information of both Parties, and (z) any combination of
Confidential Information shall not be considered in the public domain or in the
possession of the Receiving Party merely because individual elements of such
Confidential Information are in the public domain or in the possession of the
Receiving Party unless the combination and its principles are in the public
domain or in the possession of the Receiving Party. Notwithstanding anything
herein to the contrary, the terms of this Agreement shall constitute
Confidential Information of each Party.

1.47        “Contract Year” means (a) the period beginning on the Effective Date
and ending on the first anniversary of the last day of the calendar month in
which the Effective Date falls, and (b) each succeeding twelve (12) month period
thereafter.

1.48        “Control” or “Controlled” means (a) with respect to Technology or
Patent Rights, the possession by a Party of the right to grant a license or
sublicense to such Technology or Patent Rights as provided herein without the
payment of additional consideration to, or violating the terms of any agreement
or arrangement with any Third Party, and without violating any Applicable Laws
and (b) with respect to Proprietary Materials, the possession by a Party of the
right to supply such Proprietary Materials to the other Party as provided herein
without the payment of additional consideration to, or violating the terms of
any agreement or arrangement with any Third Party, and without violating any
Applicable Laws. For clarity, no Party (or Affiliate of a Party, as applicable)
shall be deemed to Control any Technology, Proprietary Materials or Patent
Rights by virtue of the license grants to that Party from or by the other Party
as set forth in this Agreement.

1.49        “CTA” means: (a) a clinical trial application or any successor
application or procedure required to initiate clinical testing of the
Collaboration Compound or any Product in humans in the Territory and (b) all
supplements and amendments to any of the foregoing.

1.50        “Development” or “Develop” means, with respect to each Collaboration
Compound and/or Product that is directed against a Collaboration Target, all
non-clinical studies and clinical drug development activities that are
undertaken as part of the Development Program, including , in vivo animal
efficacy testing, preclinical safety testing, test method development and
stability testing, regulatory toxicology studies, formulation, process
development, Manufacturing, Manufacturing Process Development, manufacturing
scale-up, development-stage manufacturing, quality assurance/quality control
development, statistical analysis and report writing, clinical trial design and
operations, conducting Clinical Trials, preparing and making Regulatory Filings,
and all regulatory affairs related to the foregoing. When used as a verb,
“Developing” means to engage in Development and “Developed” has a corresponding
meaning. For clarity, “Development” shall not include any Research Activities.

1.51        “Development Activities” means, collectively, ArQule Development
Activities and Beryllium Development Activities.

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

7

 

 

1.52        “Development Plan” means, the written plan for, and budget
applicable to, the Development Activities to be conducted to Develop each
Collaboration Compound that is directed against a Collaboration Target, as such
written plan may be amended, modified or updated in accordance with Section
4.1.2, and which written plan shall contain (a) the Development activities to be
performed over such period and (b) an estimated budget with respect to the
estimated Shared Costs for the Development Activities to be conducted for the
Collaboration Compound (the “Shared Cost Budget”).

1.53        “Development Program” means the Development Activities to be
conducted by ArQule and Beryllium, if any, during the Term with respect to each
Collaboration Compound that is directed against a Collaboration Target as set
forth in any Development Plan.

1.54        “DMF” means a Drug Master File maintained with a Regulatory
Authority in any country within the Territory.

1.55        “Drug Approval Application” means, with respect to each Product in
any country in the Territory, an application for Marketing Authorization for
such Product in such country, including: (a) an NDA, BLA or MAA; (b) a
counterpart of an NDA, BLA or MAA in any country in the Territory; and (c) all
renewals, supplements and amendments to any of the foregoing.

1.56        “Early Stage Opt-Out Commencement Date” means, with respect to each
ArQule Compound and/or Joint Program Compound, the date of designation of such
ArQule Compound or Joint Program Compound as a Collaboration Compound.

1.57        “EMA” means the European Medicines Agency or any successor agency or
authority thereto.

1.58        “Excluded Costs” means all out-of-pocket costs and internal costs
incurred by a Party (or for its account by an Affiliate or a Third Party) after
the Effective Date in connection with the performance by such Party of Research
Activities with respect to any ArQule Compound or Joint Program Compound prior
to the Lead Optimization Completion Date with respect to that ArQule Compound or
Joint Program Compound, except for those costs which the Parties have agreed
should be subject to an alternative cost payment mechanism in any Research Plan.

1.59         “Executive Officers” means the Chief Executive Officer of Beryllium
and the Chief Executive Officer or President of ArQule.

1.60        “FDA” means the United States Food and Drug Administration, or any
successor agency or authority thereto.

1.61        “FDCA” means the United States Federal Food, Drug, and Cosmetic Act,
as amended.

1.62        “Field” means all prophylactic, therapeutic and diagnostic uses of
Products directed at the Collaboration Targets for all human and animal
Indications.

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

8

 

 

1.63        “First Commercial Sale” means, with respect to any Product in any
country in the Territory, the first sale, transfer or disposition for value to
an end user of that Product in that country after Marketing Authorization for
the Product has been received in that country; provided, that, the following
shall not constitute a First Commercial Sale: (a) any sale to an Affiliate or
Distributor (unless the Affiliate or Distributor is the last entity in the
distribution chain of the Product), (b) any use of any Product in Clinical
Trials, pre-clinical studies or other research or Development activities, or (c)
the disposal or transfer of Products for a bona fide charitable purpose,
including compassionate use and/or “named patient sales”.

1.64        “Force Majeure” means any occurrence beyond the reasonable control
of a Party that (a) prevents or substantially interferes with the performance by
such Party of any of its obligations hereunder and (b) occurs by reason of any
act of God, flood, fire, explosion, earthquake, casualty or accident, or war,
revolution, civil commotion, act of terrorism, blockage or embargo, or any
injunction, law, order, proclamation, regulation, ordinance, demand or
requirement of any government or of any subdivision, authority or representative
of any such government.

1.65        “FTE Cost” means, for any period, the FTE Rate multiplied by the
number of FTEs used in such period.

1.66        “FTE Rate” means the rate per full time equivalent (“FTE”), which
shall be deemed to be *** hours of research or development time per annum for
FTEs engaged in the conduct of Research Activities or Development Activities,
which rate shall be equal ***.

1.67        “GLP/Toxicity Studies” means, with respect to a Collaboration
Compound, the toxicology studies conducted for the purposes of assessing the
onset, severity, and duration of toxic effects and their dose dependency in
order to establish a toxicological profile of that Collaboration Compound
sufficient to support the filing of an IND.

1.68        “Good Clinical Practice” or “GCP” means the then-current good
clinical practice applicable to the clinical Development of any Collaboration
Compound and/or Product under Applicable Laws, including the ICH guidelines and
U.S. Good Clinical Practice.

1.69        “Good Laboratory Practice” or “GLP” means the then-current Good
Laboratory Practice Standards promulgated or endorsed by the FDA or in the case
of any other country in the Territory, comparable regulatory standards
promulgated or endorsed by that country, including those procedures expressed in
or contemplated by any Regulatory Filings.

1.70        “Good Manufacturing Practice” or “GMP” means the then-current Good
Manufacturing Practices that apply to the manufacture (including clinical or
commercial supply) of each Collaboration Compound and/or Product, including, the
United States regulations set forth under Title 21 of the United States Code of
Federal Regulations, parts 210 and 211, as may be amended from time-to-time, as
well as all applicable guidance published from time-to-time by the FDA and the
International Conference on Harmonisation Guidelines ICHQ7A Good Manufacturing
Practice Guidance for the principles and guidelines of Good Manufacturing
Practices for Medicinal Products as defined with EC Directive 2003/94/EC and
associated EC Guide to Good Manufacturing Practice.

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

9

 

 

1.71        “Governmental Authority” means any multi-national, federal, state,
local, municipal, provincial or other governmental authority of any nature
(including any governmental division, prefecture, subdivision, department,
agency, bureau, branch, office, commission, council, court or other tribunal).

1.72        “Hatch-Waxman Act” means the Drug Price Competition and Patent Term
Restoration Act of 1984, as amended.

1.73        “IND” means (a) an Investigational New Drug Application as defined
in the FDCA and regulations promulgated thereunder or any successor application
or procedure required to initiate clinical testing of a Collaboration Compound
or Product in humans in the United States; (b) a counterpart of an
Investigational New Drug Application that is required in any other country or
region in the Territory before beginning clinical testing of a Collaboration
Compound or Product in humans in such country or region; and (c) all supplements
and amendments to any of the foregoing.

1.74         “Joint Operational Committee” or “JOC” means the committee
comprised of Beryllium and ArQule representatives established pursuant to
Section 2.2.

1.75        “Joint Program Compound” means any compound that is identified or
produced in the Research Program through the application of both of the
following: (a) the utilization by Beryllium of Beryllium Fragment-Based Research
Activities and (b) the utilization by ArQule of its chemistry library or other
ArQule Background Technology or ArQule Background Patent Rights.

1.76        “Joint Program Patent Rights” means any Patent Rights that contain
one or more claims that cover Joint Program Technology.

1.77        “Joint Program Technology” means any Program Technology, other than
Beryllium Improvements and Compound-Specific Technology, that is (a) jointly
conceived or reduced to practice by one or more employees of, consultants to, or
Third Party contractors of, ArQule and one or more employees of, consultants to,
or Third Party contractors of, Beryllium or (b) conceived or first reduced to
practice solely by one or more employees of, consultants to, or Third Party
contractors of, a Party resulting from the use by that Party in any material
respect of any Technology, Patent Rights or Proprietary Materials Controlled by
the other Party.

1.78        “Joint Steering Committee” or “JSC” means the committee composed of
Beryllium and ArQule representatives established pursuant to Section 2.1.

1.79        “Knowledge” or “Known” means, with respect to a Party, the actual
knowledge of the chief executive officer or any executive officer (as defined
for purposes of Section 14 of the Securities Exchange Act of 1934, as amended)
of such Party.

1.80        “Late Stage Opt-Out Commencement Date” means, with respect to each
Collaboration Compound, the date of Completion of a Phase I Clinical Trial with
respect to that Collaboration Compound.

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

10

 

 

1.81        “Lead Optimization” means the set of activities comprised of
chemical synthesis, biological and physical testing of ArQule Compounds and
Joint Program Compounds with the aim of improving on-target activity, reducing
off-target activities and improving physicochemical properties. For clarity, the
result of lead optimization is a molecule that encompasses the desired in vitro
and in vivo biological and physicochemical properties as defined by the Parties
and is ready to be advanced into GLP toxicology studies.

1.82        “Lead Optimization Completion Date” means, with respect to an ArQule
Compound or Joint Program Compound, the date on which ArQule completes lead
optimization of that ArQule Compound or Joint Program Compound.

1.83        “Licensed Patent Rights” means any Patent Rights Controlled by
Beryllium during the Term that (a) contain one or more claims that specifically
covers any Collaboration Compound or Product that is directed against a
Collaboration Target (including its formulation, its method of delivery or use,
and/or its Manufacture) and (b) are necessary for ArQule to Develop any
Collaboration Compound or Product that is directed against a Collaboration
Target in the Field and in the Territory.

1.84        “Licensed Technology” means any Technology Controlled by Beryllium
as of the Effective Date and during the Term that (a) specifically relates to
any Collaboration Compound or Product that is directed against a Collaboration
Target (including its formulation, its method of delivery or use, and/or its
Manufacture) and (b) is necessary for ArQule to Develop any Collaboration
Compound or Product that is directed against a Collaboration Target in the Field
and in the Territory.

1.85        “MAA” means any application for Regulatory Approval submitted to the
EMA pursuant to the centralized approval procedure to obtain European Commission
approval for the marketing of the Collaboration Compound or any Product in the
European Union, or any successor application or procedure required to sell the
Collaboration Compound or any Product in the European Union.

1.86        “Manufacture” means, with respect to any Collaboration Compound or
Product, all activities related to the production, manufacture, processing,
filling, finishing, packaging, labeling, release, shipping, holding, conduct of
Manufacturing Process Development, stability testing, quality assurance and
quality control of such Collaboration Compound or any Product or any
intermediate thereof.

1.87        “Manufacturing Process Development” means the process development,
process qualification and validation and scale-up of the process to manufacture
any Collaboration Compound or Product, and any analytic development and product
characterization with respect thereto.

1.88        “Marketing Authorization” means, with respect to any Product, the
Regulatory Approval required by Applicable Laws to sell such Collaboration
Compound or Product for use in the Field in a country or region in the
Territory. For clarity, (a) “Marketing Authorization” in the United States means
final approval of an NDA or sNDA permitting marketing of such Product in
interstate commerce in the United States and (b) “Marketing Authorization” in
the

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

11

 

 

European Union means marketing authorization for such Product granted either by
a Regulatory Authority in any European Country or by the EMA pursuant to Council
Directive 2001/83/EC, as amended, or Council Regulation 2309/93/EEC, as amended.

1.89        “Mid Stage Opt-Out Commencement Date” means, ***.

1.90        “NDA” means a New Drug Application, as defined in the FDCA and
regulations promulgated thereunder, or any successor application or procedure
required to sell the Collaboration Compound or any Product in the United States.

1.91        “Net Income” has the meaning set forth on Schedule 2 attached hereto
and incorporated herein by reference.

1.92        “Out-Licensed Product” means any Product that is licensed by ArQule
to a Third Party pursuant to an Out-Licensing Transaction.

1.93        “Out-Licensing Plan” means, with respect to a Collaboration Compound
or Product, the written plan to be prepared pursuant to Section 4.9 which shall
set forth the terms pursuant to which ArQule shall have the right to negotiate
and execute a license agreement with respect to an Out-Licensing Transaction.
For clarity, it is the expectation of the Parties that any such Out-Licensing
Plan will describe the anticipated Out-Licensing Proceeds, whether in the form
of license fees, milestone payments and/or royalties, to be included as part of
each such Out-Licensing Transaction.

1.94        “Out-Licensing Transaction” means any transaction by and between
ArQule and any Third Party with respect to a Collaboration Compound or Product
pursuant to which the Third Party is granted an exclusive license or other
rights to Develop and Commercialize such Collaboration Compound or Product.

1.95        “Patent Costs” means the costs and expenses incurred by a Party
(including reasonable attorneys’ fees) in preparing, filing, prosecuting and/or
maintaining any patents or patent applications for which that Party is
responsible in accordance with this Agreement.

1.96        “Patent Rights” means the rights and interests in and to issued
patents and pending patent applications (which, for purposes of this Agreement,
include certificates of invention, applications for certificates of invention
and priority rights) in any country or region, including all provisional
applications, substitutions, continuations, continuations-in-part, divisions,
renewals, all letters patent granted thereon, and all reissues, re-examinations
and extensions thereof, and all foreign counterparts of any of the foregoing.

1.97        “Person” means an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, incorporated
association, joint venture or similar entity or organization, including a
government or political subdivision, department or agency of a government.

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

12

 

 

1.98        “Phase I Clinical Trial” means a human clinical trial for the
Collaboration Compound or any Product in any country that would satisfy the
requirements of 21 CFR 312.21(a).

1.99        “Phase II Clinical Trial” means a human clinical trial conducted in
any country that would satisfy the requirements of 21 CFR 312.21(b) and is
intended to explore one or more doses, dose response, and duration of effect,
and to generate initial evidence of clinical activity and safety, for the
Collaboration Compound or any Product in the target patient population.

1.100       “Phase III Clinical Trial” means a clinical trial in an extended
human patient population designed to obtain data determining efficacy and safety
of the Collaboration Compound or any Product to support Regulatory Approvals in
the proposed therapeutic indication, as more fully defined in 21 C.F.R.
§312.21(c), or its successor regulation, or the equivalent in any foreign
country.

1.101       “Phase IV Clinical Trial” means a clinical trial, study or data
collection effort for a Product that is initiated after receipt of Marketing
Authorization for the Product and is not principally intended to support or
maintain a Regulatory Approval, maintain a label or otherwise obtain a labeling
change. For purposes of clarity, Phase IV Clinical Trials but may include a
Clinical Trial of the Product that is required by the Regulatory Authority in a
country to be conducted following Marketing Authorization of a Product in that
country, as an explicit condition of that Marketing Authorization.

1.102       “Pivotal Clinical Trial” means (a) a Phase III Clinical Trial or,
(b) a Phase II Clinical Trial solely to the extent: (i) in the United States,
the protocol for that Phase II Clinical Trial shall have been reviewed by the
FDA under its current Special Protocol Assessment Guidelines (or equivalent
guidelines issued in the future), and any comments from the FDA on that protocol
are incorporated in the final protocol for that Phase II Clinical Trial or are
resolved to the FDA’s satisfaction as evidenced by further written
communications from the FDA; or (ii) a process with a comparable
result–acceptance of a Phase II Clinical Trial protocol as “potentially
pivotal”–has occurred with the EMA/CHMP in the EU; or (iii) based on the results
of that Phase II Clinical Trial, either the FDA or the EMA has determined that
the Phase II Clinical Trial can be considered as a pivotal clinical trial for
purposes of Regulatory Approval.

1.103       “PMA” means a pre-market approval application filed with the FDA
pursuant to 21 C.F.R. Part 814.

1.104       “Product” means any therapeutic, prophylactic or diagnostic
compound, substance or formulation directed against a Collaboration Target that
contains, incorporates, comprises or is derived from, a Collaboration Compound.
For purposes of clarity, the term Product shall not include any compound,
substance or formulation that contains, incorporates, comprises or is derived
from a Waived Compound and/or a Deemed Waived Compound.

1.105       “Product Trademark” means any trademark used by ArQule in connection
with the Commercialization of a Product.

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

13

 

 

1.106       “Program Technology” means any Technology (including any new and
useful process, method of manufacture or composition of matter) that is
conceived and first reduced to practice (actually or constructively), whether or
not patentable, by either Party, ***, including any Technology conceived and
first reduced to practice (actually or constructively) by consultants to, or
Third Party contractors of, either Party in the conduct of the Research Program
and/or any Development Program.

1.107       “Proprietary Materials” means any tangible chemical, biological or
physical materials that (a) are furnished by or on behalf of one Party to the
other Party in connection with this Agreement, whether or not specifically
designated as proprietary by the Transferring Party, or (b) are otherwise
collected, conceived or reduced to practice in the conduct of the Research
Program and/or the Development Program.

1.108       “Regulatory Authority” means any national, international, regional,
state or local regulatory agency, department, bureau, commission, council or
other governmental entity with authority over the distribution, importation,
exportation, manufacture, production, use, storage, transport, clinical testing,
pricing, sale or reimbursement of a Collaboration Compound or Product in the
Territory, including the FDA and the EMA.

1.109       “Regulatory Approval” means, with respect to any country or region
in the Territory, any approval, product and establishment license, registration
or authorization of any Regulatory Authority required for the manufacture, use,
storage, importation, exportation, transport or distribution of the
Collaboration Compound or any Product for use in the Field in such country or
region.

1.110       “Regulatory Filing” means, collectively: (a) any IND, BLA, CTA, MAA,
PMA, establishment license application, DMF, application for designation as an
“Orphan Product(s)” under the Orphan Drug Act, for “Fast Track” status under
Section 506 of the FDCA (21 U.S.C. § 356) or for a Special Protocol Assessment
under Section 505(b)(4)(B) and (C) of the FDCA (21 U.S.C. § 355(b)(4)(B)) and
all other similar filings (including counterparts of any of the foregoing in any
country or region in the Territory); (b) all supplements and amendments to any
of the foregoing; and (c) all data and other information contained in, and
correspondence relating to, any of the foregoing.

1.111       “Research” means the research activities to be conducted by each
Party as set forth in any Research Plan.

1.112       “Research Activities” means, collectively, ArQule Research
Activities and Beryllium Research Activities.

1.113       “Research Plan” means the written plan to be prepared by the Parties
and approved by the JSC and thereafter attached to this Agreement as Schedule 1
within sixty (60) days of the Effective Date describing (a) the Research
Activities to be conducted by each Party for each stage of the Research Program
during each Contract Year during the Term in conducting the Research Program
pursuant to this Agreement; (b) a timeline for such Research Activities; (c) the
estimated costs to be accrued by each such Party applicable to such Research
Activities (the “Research Program Budget”); (d) the criteria to be used by the
Parties to

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

14

 

 

determine whether to advance any ArQule Compound through each stage of the
Research Program; and (e) to the extent mutually agreed by the Parties, the
allocations of the costs payable one Party to the other Party for costs
applicable to such Research Activities incurred prior to the Lead Optimization
Completion Date.

1.114       “Research Program” means the research program to be conducted during
the Research Program Term pursuant to which each Party shall conduct Research
Activities on ArQule Compounds and Joint Program Compounds to identify potential
Collaboration Compounds.

1.115       “Research Program Term” means the period beginning on the Effective
Date and ending on the last day of the second Contract Year; provided, that, (a)
the Research Program Term may be extended for*** by mutual consent of the
Parties not less than ninety (90) days’ prior to the expiration of the
then-applicable period and (b) if this Agreement is terminated prior to the end
of the Research Program Term, the effective date of such early termination shall
become the last day of the Research Program Term.

1.116       “Serious Adverse Event” means any untoward medical occurrence with
respect to a Collaboration Compound or Product that, at any dose, results in
death, is life-threatening, requires inpatient hospitalization or prolongation
of existing hospitalization, results in persistent or significant
disability/incapacity, or is a congenital anomaly/birth defect, as defined more
fully in 21 CFR § 312.32.

1.117       “Shared Costs” means all out-of-pocket costs and internal costs,
other than Excluded Costs, that are incurred by a Party (or for its account by
an Affiliate or a Third Party) after the Lead Optimization Completion Date in
connection with (a) the performance of Research Activities with respect to any
ArQule Compound and/or Joint Program Compound after the Lead Optimization
Completion Date and (b) the performance of Development Activities with respect
to any Collaboration Compound that is directed against a Collaboration Target.
For purposes of this definition, (a) out-of-pocket costs means the actual
amounts paid to a Third Party for specific external Research Activities or
Development Activities applicable to an ArQule Compound, Joint Program Compound
or Collaboration Compound, as the case may be, including, (i) all fees required
for, and other costs associated with, any Regulatory Filings in the Territory,
(ii) all Patent Costs related to the preparation, prosecution, filing and
maintenance of Compound-Specific Patent Rights applicable to an ArQule Compound,
Joint Program Compound and/or Collaboration Compound as provided in Article 10,
and (iii) the costs and expenses incurred by ArQule in connection with its
acquisition of rights to any Third Party Development Technology as provided in
Section 4.5, and (iv) the legal costs and expenses, and the fees and expenses of
any Third Party consultant, incurred in connection with the implementation of
any Out-Licensing Plan, including the negotiation and execution of agreements
with respect to a potential or actual Out-Licensing Transaction; (b) internal
costs means the applicable FTE Cost for FTEs utilized in the relevant period on
activities directly relating to Research Activities conducted on an ArQule
Compound, Joint Program Compound and/or Collaboration Compound to the extent
occurring after the Lead Optimization Completion Date in accordance with an
approved Research Plan or Development Activities in accordance with an approved
Development Plan and/or in connection with the negotiation and execution of
agreements with respect to a potential or actual Out-Licensing Transaction; and
(c) the out-of-

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

15

 

 

pocket and internal costs shall include costs directly attributable to the
conduct of all Manufacturing Process Development activities and for the
Manufacture of an ArQule Compound, Joint Program Compound and/or Collaboration
Compound, and/or any raw materials or intermediates used in the Manufacture of
the an ArQule Compound, Joint Program Compound and/or Collaboration Compound,
for use in any of the activities described in this definition.

1.118       “Significant Development Event” means any of the following material
Development events, a summary of which shall be included in any Development
Report: (a) any material interaction and/or written correspondence between
ArQule and any Regulatory Authority with respect to any Collaboration Compound
or Product during the period covered by the Development Report; (b) any material
event or result with respect to any GLP Toxicity Study and/or Clinical Trial
involving any Collaboration Compound or Product during the period covered by the
Development Report; and (c) any material event that occurs under a license
agreement that is executed by ArQule in connection with an Out-Licensing
Transaction.

1.119       “Technology” means, collectively, inventions, discoveries,
improvements, trade secrets and proprietary methods, whether or not patentable,
including: (a) methods of manufacture or use of, and structural and functional
information pertaining to, chemical compounds and (b) compositions of matter,
data, formulations, processes, techniques, *** and results. For clarity,
“Technology” excludes Patent Rights and Proprietary Materials.

1.120       “Territory” means every country or territory in the world.

1.121       “Third Party” means a Person other than ArQule and Beryllium and
their respective Affiliates.

1.122       “Unanimous Decision” means any decision with respect to the ***to be
included in any ***.

1.123       “Waived Compound” means any Collaboration Compound or Product (a)
with respect to which Beryllium has exercised any Opt-Out Right pursuant to
Section 4.10, (b) that is otherwise deemed to be a Deemed Waived Compound or
Waived Compound pursuant to Sections 4.8.3 and/or 11.3.3(d)(i) or (c) following
the termination of this Agreement with respect to any such Collaboration
Compound or Product pursuant to Section 11.2.1.

Additional Definitions. In addition, each of the following definitions shall
have the respective meanings set forth in the section of this Agreement
indicated below:

Definition Section AAA 14.1.1 Additional Targets 3.3 Agreement Preamble Alliance
Manager 2.3.1 ArQule Preamble ArQule Indemnitees 13.2 ArQule Indemnity Claims
13.2 Audited Party 4.8.4

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

16

 

 

Definition Section     Beryllium Preamble Beryllium Deferred Shared Costs 4.8.3
Beryllium Improvements 1.28 Beryllium Indemnitees 13.1 Beryllium Indemnity
Claims 13.1 Collaboration Compound Notice 3.2 Commercialization Report 5.8
Deemed Waived Compound 4.8.3 Deemed Waived Compound Payments 4.8.3 Development
Report 4.7 Disclosing Party 1.46 Dispute 14.1.1

Disputed Matter

Distributor

2.1.5

Schedule 2

Early Stage Opt-Out Notice 4.10.1 Early Stage Opt-Out Notice Period 4.10.1 Early
Stage Opt-Out Right 4.10.1 Early Stage Separation Date 4.10.1 Early Stage Waived
Compound Payments 4.10.1 Effective Date Preamble Filing Party 10.1.4 ICH
3.1.3(b) Indemnified Party 13.3 Indemnifying Party 13.3 Infringement
10.2.1(a)(i) Infringement Notice 10.2.1(a)(i) Infringement Response
10.2.1(a)(ii) JOC 2.2.1 JSC 2.1.1 Late Stage Opt-Out Notice 4.10.3 Late Stage
Opt-Out Notice Period 4.10.3 Late Stage Opt-Out Right 4.10.3 Late Stage
Separation Date 4.10.3 Late Stage Waived Compound Payments 4.10.3 Losses 13.1
Mid Stage Opt-Out Notice 4.10.2 Mid Stage Opt-Out Notice Period 4.10.2 Mid Stage
Opt-Out Right 4.10.2 Mid Stage Separation Date 4.10.2 Mid Stage Waived Compound
Payments 4.10.2 Net Income Payments 6.1 Net Income Quarterly Report 6.2.1 Net
Sales Schedule 2 Patent Coordinator 9.4 Party/Parties Preamble

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

17

 

 

Definition Section     Payment Cure Expiration Date 4.8.3 PDF 14.6 Receiving
Party 1.46 Recipient Party 7.5 Recovery 10.2.1(d) Rejected Compounds 3.2
Research Program Budget 1.113 Research Reports 3.1.4(b) Suit 14.3 Term 11.1
Third Party Development Technology 4.5 Transferring Party 7.5

 

2.          GOVERNANCE

2.1          Joint Steering Committee.

2.1.1       Establishment. Within thirty (30) days after the Effective Date,
Beryllium and ArQule shall establish the Joint Steering Committee (the “JSC”).
The JSC shall have and perform the responsibilities set forth in Section 2.1.4;
provided, that, the JSC shall have no authority to amend this Agreement. Unless
otherwise agreed by the Parties, the term for the JSC shall commence as of the
Effective Date and continue until the earlier of the expiration of the Term or
the earlier termination of this Agreement.

2.1.2       Membership. Upon establishment of the JSC, each Party shall
designate in writing, in its sole discretion, an equal number of members to the
JSC, which the Parties anticipate will be two (2) members each. The JSC may
change its size from time to time by mutual consent of its members and each
Party may replace its representatives at any time upon written notice to the
other Party; provided, that, subject to Section 2.2.3, the JSC will at all times
consist of equal numbers of members appointed by each Party. Unless otherwise
agreed by the Parties, one of ArQule’s designees and one of Beryllium’s
designees shall be designated as co-chairs of the JSC. The role of the co-chairs
shall be to convene and preside at all meetings of the JSC and to ensure the
preparation of meeting minutes, but the co-chairs shall have no additional
powers or rights beyond those held by other JSC representatives. Initial
designees to the JSC shall be designated by each Party by written notice to the
other Party as soon as is reasonably practicable following the Effective Date.
Each Party shall have the right at any time to substitute individuals, on a
permanent or temporary basis, for any of its previously designated
representatives to the JSC by giving written notice to the other Party’s
Alliance Manager.

2.1.3       Meetings.

(a)          Schedule of Meetings; Agenda. The JSC shall establish a schedule of
times for regular meetings, taking into account, without limitation, the
planning needs of the Research Program, the Development Program and/or the
Commercialization of Products and the responsibilities of the JSC. Special
meetings of the JSC may be convened by any member upon not less than thirty (30)
days (or, if such meeting is proposed to be conducted by teleconference,

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

18

 

 

upon not less than ten (10) days) written notice to the other members; provided,
that (i) notice of any special meeting may be waived at any time, either before
or after the special meeting and (ii) attendance of any member at a special
meeting shall constitute a valid waiver of notice of such member. In no event
will the JSC meet less frequently than once every Calendar Quarter. Regular and
special meetings of the JSC may be held in person or by teleconference or
videoconference; provided, that (i) the Parties shall hold at least two (2)
meetings per Calendar Year in person and (ii) meetings held in person shall
alternate between the respective offices of the Parties or be held at other
locations as may be mutually agreeable to the JSC members. The Alliance Managers
shall alternate responsibility for (i) consulting with each other to include
topics each Party wishes to discuss and preparing and circulating to each JSC
member an agenda for each JSC meeting not later than one (1) week before the
meeting; and (ii) acting as secretary of each JSC meeting and keeping minutes of
such JSC meeting pursuant to Section 2.1.3(c). The Alliance Managers shall
attend all meetings of the JSC as non-voting participants. Representatives,
presenters or experts of each Party or of its Affiliates who are not members of
the JSC (including Patent Coordinators or external advisers) may attend JSC
meetings as non-voting observers.

(b)          Quorum; Voting; Decisions. At each JSC meeting, (i) the presence in
person of at least one (1) member designated by each Party shall constitute a
quorum and (ii) the representatives of a Party shall have one (1) collective
vote on all matters before the JSC at such meeting. All decisions of the JSC
shall be made by unanimous vote. The JSC may also act by written consent signed
by at least one (1) member designated by each Party. Whenever any action by the
JSC is called for hereunder during a time period in which the JSC is not
scheduled to meet, the co-chairs may call a special meeting or circulate a
written consent to the JSC in order to enable the JSC to address, and if agreed,
take, the action in the requested time period.

(c)          Minutes. The Alliance Manager that is responsible for acting as
secretary at any JSC meeting shall have the responsibility for keeping minutes
of such JSC meeting that record all decisions and all actions recommended or
taken in reasonable detail. Drafts of the minutes shall be prepared and
circulated to the members of the JSC by the responsible Alliance Manager within
twenty (20) Business Days after the meeting. Each member of the JSC shall have
the opportunity to provide comments on the draft minutes. Draft minutes shall be
approved, disapproved and revised as soon as practicable, provided, that, if
comments are not received from a Party within ten (10) Business Days following
their circulation, then such minutes shall be deemed to have been approved by
such Party. Upon approval, final minutes of each meeting shall be circulated to
the members of the JSC by the responsible Alliance Manager.

(d)          Expenses. Beryllium and ArQule shall each bear all expenses of
their respective JSC representatives and Alliance Managers related to their
participation on the JSC and attendance at JSC meetings.

2.1.4       Responsibilities. The JSC shall be responsible for overseeing the
conduct and progress of the Research Program, the Development Program and the
Commercialization of Products. Without limiting the foregoing, the JSC shall
have the following responsibilities:

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

19

 

 

(a)          reviewing and approving all Research Plans and reviewing all
Development Plans;

(b)         strategic oversight with respect to the conduct of the Research
Program and the Development Program;

(c)          reviewing all data and updates with respect to the conduct of the
Research Program, including the Research Reports, the Development of each
Collaboration Compound and Product, including the Development Reports, and the
Commercialization of each Product by ArQule, including the Commercialization
Reports;

(d)         establishing any new committees or subcommittees under the JSC;

(e)          attempting to resolve all matters between the Parties that are in
dispute; and

(f)          making such other decisions as may be delegated to the JSC pursuant
to this Agreement or by mutual written agreement of the Parties during the Term.

2.1.5       Dispute Resolution. The JSC members shall use reasonable efforts in
good faith to reach agreement on any and all matters. If, despite such
reasonable efforts, agreement on a particular matter cannot be reached by the
JSC *** after the JSC first meets to consider such matter or such later date as
may be mutually acceptable to the Parties (each such matter, a “Disputed
Matter”), the co-chairs shall refer such Disputed Matter to the Executive
Officers of the Parties who shall promptly initiate discussions in good faith to
resolve such Disputed Matter. If the Disputed Matter is not resolved by the
aforementioned Executive Officers *** from the date the Disputed Matter is first
referred to the Executive Officers, then (a) if the Disputed Matter involves a
Beryllium Decision, the Executive Officer of Beryllium shall have the right to
make the final decision on such Disputed Matter, but shall only exercise such
right in good faith after full consideration of the positions of both Parties;
(b) if the Disputed Matter involves an ArQule Decision, the Executive Officer of
ArQule shall have the right to make the final decision on such Disputed Matter,
but shall only exercise such right in good faith after full consideration of the
positions of both Parties; (c) if the Disputed Matter involves a Unanimous
Decision, such Disputed Matter must be promptly resolved by the Executive
Officers and shall not be submitted to arbitration for resolution pursuant to
Section 14.1; and (d) if the Disputed Matter involves any other matter,
including (i) whether or not a Party has materially breached any of its
obligations under this Agreement, or (ii) any matter with respect to the payment
of consideration pursuant to Article 6, such Disputed Matter shall be submitted
to arbitration pursuant to Section 14.1.

2.2          Joint Operational Committee.

2.2.1       Establishment. Within thirty (30) days after the Effective Date,
Beryllium and ArQule shall establish the Joint Operational Committee (the
“JOC”). The JOC shall have and perform the responsibilities set forth in Section
2.2.4; provided, that, the JOC shall have no authority to amend this Agreement.
Unless otherwise agreed by the Parties, the

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

20

 

 

term for the JOC shall commence as of the Effective Date and continue until the
earlier of the expiration of the Term or the earlier termination of this
Agreement.

2.2.2       Membership. Upon establishment of the JOC, each Party shall
designate in writing, in its sole discretion, an equal number of members to the
JOC, which the Parties anticipate will be three (3) members each. The JOC may
change its size from time to time by mutual consent of its members and each
Party may replace its representatives at any time upon written notice to the
other Party; provided, that, subject to Section 2.2.3, the JOC will at all times
consist of equal numbers of members appointed by each Party. Unless otherwise
agreed by the Parties, one of ArQule’s designees and one of Beryllium’s
designees shall be designated as co-chairs of the JOC. The role of the co-chairs
shall be to convene and preside at all meetings of the JOC and to ensure the
preparation of meeting minutes, but the co-chairs shall have no additional
powers or rights beyond those held by other JOC representatives. Initial
designees to the JOC shall be designated by each Party by written notice to the
other Party as soon as is reasonably practicable following the Effective Date.
Each Party shall have the right at any time to substitute individuals, on a
permanent or temporary basis, for any of its previously designated
representatives to the JOC by giving written notice to the other Party’s
Alliance Manager.

2.2.3       Meetings.

(a)          Schedule of Meetings; Agenda. The JOC shall establish a schedule of
times for regular meetings, taking into account, without limitation, the
planning needs of the Research Program, the Development Program and/or the
Commercialization of Products and the responsibilities of the JOC. Special
meetings of the JOC may be convened by any member upon not less than thirty (30)
days (or, if such meeting is proposed to be conducted by teleconference, upon
not less than ten (10) days) written notice to the other members; provided, that
(i) notice of any special meeting may be waived at any time, either before or
after the special meeting and (ii) attendance of any member at a special meeting
shall constitute a valid waiver of notice of such member. In no event will the
JOC meet less frequently than once every Calendar Quarter. Regular and special
meetings of the JOC may be held in person or by teleconference or
videoconference; provided, that (i) the Parties shall hold at least two (2)
meetings per Calendar Year in person and (ii) meetings held in person shall
alternate between the respective offices of the Parties or be held at other
locations as may be mutually agreeable to the JOC members. The Alliance Managers
shall alternate responsibility for (i) consulting with each other to include
topics each Party wishes to discuss and preparing and circulating to each JOC
member an agenda for each JOC meeting not later than one (1) week before the
meeting; and (ii) acting as secretary of each JOC meeting and keeping minutes of
such JOC meeting pursuant to Section 2.2.3(c). The Alliance Managers shall
attend all meetings of the JOC as non-voting participants. Representatives,
presenters or experts of each Party or of its Affiliates who are not members of
the JOC (including Patent Coordinators or external advisers) may attend JOC
meetings as non-voting observers.

(b)          Quorum; Voting; Decisions. At each JOC meeting, (i) the presence in
person of at least one (1) member designated by each Party shall constitute a
quorum and (ii) the representatives of a Party shall have one (1) collective
vote on all matters before the JOC at such meeting. All decisions of the JOC
shall be made by unanimous vote. The JOC may also act by written consent signed
by at least one (1) member designated by each Party.

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

21

 

 

Whenever any action by the JOC is called for hereunder during a time period in
which the JOC is not scheduled to meet, the co-chairs may call a special meeting
or circulate a written consent to the JOC in order to enable the JOC to address,
and if agreed, take, the action in the requested time period.

(c)          Minutes. The Alliance Manager that is responsible for acting as
secretary at any JOC meeting shall have the responsibility for keeping minutes
of such JOC meeting that record all decisions and all actions recommended or
taken in reasonable detail. Drafts of the minutes shall be prepared and
circulated to the members of the JOC by the responsible Alliance Manager within
twenty (20) Business Days after the meeting. Each member of the JOC shall have
the opportunity to provide comments on the draft minutes. Draft minutes shall be
approved, disapproved and revised as soon as practicable, provided, that, if
comments are not received from a Party within ten (10) Business Days following
their circulation, then such minutes shall be deemed to have been approved by
such Party. Upon approval, final minutes of each meeting shall be circulated to
the members of the JOC by the responsible Alliance Manager.

(d)          Expenses. Beryllium and ArQule shall each bear all expenses of
their respective JOC representatives and Alliance Managers related to their
participation on the JOC and attendance at JOC meetings.

2.2.4       Responsibilities. The JOC shall be responsible for (a) oversight
with respect to the conduct of Research Activities and Development Activities
and the Commercialization of Products; (b) reviewing and reconciling all Shared
Costs; and (c) making such decisions as may be delegated to the JOC pursuant to
this Agreement or by mutual written agreement of the Parties during the Term.

2.2.5       Dispute Resolution. The JOC members shall use reasonable efforts in
good faith to reach agreement on any and all matters. In the event that, despite
such reasonable efforts, agreement on a particular matter cannot be reached by
the JOC within ten (10) days after the JOC first meets to consider such matter,
then the matter shall be referred to the JSC for resolution pursuant to Section
2.1.5.

2.3          Alliance Managers.

2.3.1       Appointment. Subject to Section 2.2.3, each Party shall appoint a
person who shall be responsible for overseeing and coordinating the smooth
functioning of the alliance (each, an “Alliance Manager”). The Alliance Managers
shall have the right to attend all meetings of the JSC and the JOC as non-voting
participants and may bring to the attention of the JSC any matters or issues
either of them reasonably believes should be discussed and shall have such other
responsibilities as the Parties may mutually agree in writing. Each Party may
replace its Alliance Manager at any time by notice in writing to the other
Party’s Alliance Manager.

2.3.2       Responsibilities. The Alliance Managers shall be responsible for
creating and maintaining a collaborative work environment between the Parties.
Without limiting the generality of the foregoing, each Alliance Manager shall:

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

22

 

 

(a)          identify and bring to the attention of the JSC or the JOC, as
applicable, any disputes arising between the Parties related to this Agreement,
including, any asserted occurrence of a material breach of any obligation under
this Agreement by a Party;

(b)          be a point of contact and support both internally and to the other
Party; and

(c)          support alliance governance activities (including the giving of
proper notice of JSC and JOC meetings, the preparation, approval and circulation
of minutes, and ensuring that relevant action items resulting from such meetings
are appropriately carried out or otherwise addressed).

2.3.3       Appointment Not an Obligation; No Breach. The appointment of any
members of the JSC, the JOC and the Alliance Managers is a right of each Party
and not an obligation and shall not be a “deliverable” as defined in EITF Issue
No. 00-21. Each Party shall be free to determine not to appoint members to the
JSC and the JOC and not to appoint an Alliance Manager. If a Party does not
appoint members of the JSC or the JOC or an Alliance Manager, it shall not be a
breach of this Agreement, nor shall any consideration be required to be
returned, and the other Party shall have the votes and the decision-making power
of the non-appointing Party unless and until such members are appointed by the
non-appointing Party.

3.          RESEARCH PROGRAM

3.1          Objectives of the Research Program.

3.1.1       Objectives. The objectives of the Research Program shall be for the
Parties to conduct Research Activities with respect to ArQule Compounds and/or
Joint Program Compounds in order to identify one or more ArQule Compounds and/or
Joint Program Compounds that may be designated by ArQule as Collaboration
Compounds.

3.1.2       Research Plan. The initial Research Plan, which describes the
Research Activities to be conducted during the first Contract Year of the
Research Program Term is attached hereto as Exhibit A. For each Contract Year
during the Research Program Term commencing with the second Contract Year, a
Research Plan shall be prepared by the Parties and submitted to the JSC for its
review and approval. The Parties shall prepare and submit each Research Plan to
the JSC no later than sixty (60) days prior to the end of the then-current
Contract Year. Any amendment, modification or update to any Research Plan shall
be set forth in a written document prepared by the Parties and reviewed by the
JSC, shall specifically state that it is an amendment, modification or update to
the Research Plan and shall be attached to the minutes of the meeting of the JSC
at which such amendment, modification or update to be reviewed and approved.

3.1.3       Conduct of Research Program.

(a)          Diligence.

(i)         Beryllium. Beryllium shall use Commercially Reasonable Efforts
during the Term to conduct the Beryllium Research Activities set forth in the
applicable

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

23

 

 

Research Plan, and shall commit such resources (including employees,
consultants, contractors, facilities, equipment and materials) as it deems
necessary to conduct such Beryllium Research Activities.

(ii)        ArQule. ArQule shall use Commercially Reasonable Efforts during the
Term to conduct the ArQule Research Activities set forth in the applicable
Research Plan, and shall commit such resources (including employees,
consultants, contractors, facilities, equipment and materials) as it deems
necessary to conduct such ArQule Research Activities.

(b)          Compliance. Each Party shall perform its obligations to conduct
Research Activities under each Research Plan in compliance with all Applicable
Laws. For clarity, with respect to each activity performed under a Research Plan
that will or would reasonably be expected to generate data to be submitted to a
Regulatory Authority in support of an IND, such activities shall be identified
in the Research Plan or otherwise in writing and such Party shall comply with
the regulations and guidance of the FDA that constitute GLP or GMP (or, if and
as appropriate under the circumstances, International Conference on
Harmonization (“ICH”) guidance or other comparable regulation and guidance of
any Regulatory Authority in any country or region in the Territory).

3.1.4       Records.

(a)          Record Keeping. Each of Beryllium and ArQule shall maintain
complete and accurate records of its activities in the Research Program in
sufficient detail, including in sufficient detail for purposes of making patent
filings, in good scientific manner, or otherwise in a manner that reflects all
work done and results achieved.

(b)          Reports. Each of Beryllium and ArQule shall keep the JSC regularly
informed of the progress of the Research Program. Without limiting the
generality of the foregoing, at least once each Calendar Quarter during the
Research Program Term and within thirty (30) days of the termination or
expiration of the Research Program Term, each Party shall provide reports to the
JSC in reasonable detail regarding the status of its activities, and results
achieved, under the Research Program (“Research Reports”). In addition, each
Party shall provide the JSC with such additional information with respect to the
Research Program that it has in its Control as may be reasonably requested from
time to time by the JSC.

3.2          Designation of Collaboration Compounds. Promptly following the Lead
Optimization Completion Date for each ArQule Compound and/or Joint Program
Compound, the JOC will review the results of such Lead Optimization and provide
the JSC with prompt written notice of its identification of any ArQule Compounds
and/or Joint Program Compound that the JOC reasonably determines should be
designated as Collaboration Compounds which notice shall (a) identify such
ArQule Compounds and/or Joint Program Compounds and (b) summarize briefly the
results of the screening activities and assessments on such ArQule Compounds
and/or Joint Program Compounds completed under the Research Program (each, a
“Collaboration Compound Notice”). As promptly as possible following the receipt
of each such Collaboration Compound Notice, the JSC shall meet and review the
data and information and determine whether it shall designate any ArQule
Compounds and/or Joint Program Compounds as

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

24

 

 

Collaboration Compounds. If the JSC provides written notice to the Parties that
it shall designate any ArQule Compounds and/or Joint Program Compounds as
Collaboration Compounds, such ArQule Compounds and/or Joint Program Compounds
shall be deemed to be designated as Collaboration Compounds for purposes of this
Agreement as of the date of receipt of the Collaboration Compound Notice and
ArQule shall have the sole right, in its sole discretion, to Develop and/or
Commercialize any such Collaboration Compound as provided in this Agreement. If
the JSC provides written notice to the Parties that it shall not designate any
ArQule Compounds and/or Joint Program Compounds as Collaboration Compounds
(collectively, “Rejected Compounds”) (a) the Parties shall discuss such decision
at the JSC, and discuss whether further evaluation of such Rejected Compounds is
reasonable; (b) notwithstanding anything to the contrary in this Agreement,
ArQule shall have the right, in its sole discretion, to Develop and/or
Commercialize any such Rejected Compound, subject to Beryllium’s right to
exercise its Opt-Out Rights with respect thereto; and (c) if ArQule determines
not to Develop and/or Commercialize any such Rejected Compound and Beryllium
determines that it wishes to Develop and/or Commercialize any such Rejected
Compound, it shall provide written notice to ArQule and the Parties shall
promptly ***.

3.3          Additional Targets. The Parties shall from time to time upon the
written request of either Party ***, Beryllium will provide a written proposal
to ArQule, for its review and approval, which will describe the estimated
timeline for Beryllium to conduct and complete Beryllium Research Activities for
the ArQule Compounds and/or Joint Program Compounds directed at the Additional
Target and the estimated internal and external costs applicable thereto. Upon
mutual agreement of the proposed timeline and fees, (a) the Research Plan shall
be amended by the Parties to add the Beryllium Research Activities for the
ArQule Compounds and/or Joint Program Compounds and Additional Target and (b)
the Parties will thereafter use Commercially Reasonable Efforts to initiate as
soon as possible the Research Activities for such ArQule Compounds and/or Joint
Program Compounds and Additional Target.

3.4          Supply of ArQule Compounds. ArQule shall be solely responsible for
providing ArQule Compounds to Beryllium for use in the Research Program and
shall use Commercially Reasonable Efforts to do so.

3.5          Research Program Term. The Research Program will continue until the
last day of the Research Program Term.

4.          DEVELOPMENT ACTIVITIES

4.1          Preparation of Development Plans. On or before thirty (30) days
from the date of designation by ArQule of each Collaboration Compound, ArQule
will prepare and submit to the JSC for its review a Development Plan applicable
to that Collaboration Compound. Any amendments, modifications and/or updates to
each Development Plan for each Collaboration Compound and/or Product shall be
prepared by ArQule and submitted to the JSC for its review and comment in
accordance with Section 2.1.4, not less than thirty (30) days prior to the end
of each Calendar Year.

4.2          Responsibility for Development.

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

25

 

 

4.2.1       Responsibilities. Subject to Section 4.10, (a) ArQule shall have the
sole right and responsibility for the conduct of all ArQule Development
Activities applicable to any Collaboration Compound, including the sole right
and responsibility for (i) preparing, filing and maintaining all Regulatory
Filings for the Collaboration Compound and Products in its own name in the
Territory and (ii) reporting to Regulatory Authorities all Adverse Events and
Serious Adverse Events occurring in any Clinical Trial conducted by ArQule
related to the Collaboration Compound and Products, to the extent required by
Applicable Laws and (b) to the extent mutually agreed by the Parties, Beryllium
shall have the sole right and responsibility for the conduct of all Beryllium
Development Activities, if any, applicable to any Collaboration Compound.

4.2.2       Engagement of Third Party Contractors. ArQule shall have the right
to engage Third Party contractors to perform any ArQule Development Activities,
subject to the execution by each such Third Party contractor of an agreement
containing provisions with respect to confidentiality and assignment of
Technology that are consistent with, and comparable in scope to, Articles 7 and
8 of this Agreement.

4.3          Diligence.

4.3.1       ArQule. ArQule shall use Commercially Reasonable Efforts to (a)
conduct the ArQule Development Activities applicable to each Collaboration
Compound as set forth in the applicable Development Plan or (b) subject to
Section 4.9, negotiate and execute an Out-Licensing Transaction applicable to
each Collaboration Compound consistent with the terms set forth in the
applicable Out-Licensing Plan.

4.3.2       Beryllium. Beryllium shall use Commercially Reasonable Efforts to
conduct the Beryllium Development Activities, if any, applicable to each
Collaboration Compound as set forth in the applicable Development Plan.

4.4          Compliance. Each of ArQule and Beryllium shall perform its
respective obligations under each Development Plan in good scientific manner and
in compliance with all Applicable Laws. Without limiting the above, with respect
to each activity performed under any Development Plan that will or would
reasonably be expected to be submitted to a Regulatory Authority in support of
an IND, such Party shall comply with GLPs, GMPs or GCPs (and, if and as
appropriate under the circumstances, ICH guidance or other comparable regulation
and guidance of any Regulatory Authority in any country or region in the
Territory).

4.5          Use of Third Party Development Technology. ArQule shall have the
sole right to obtain any Technology and/or Patent Rights owned or controlled by
a Third Party that are necessary to Develop any Collaboration Compound pursuant
to the Development Program in accordance with any Development Plan (“Third Party
Development Technology”); provided, that, (a) ***.

4.6          Supply of ArQule Compounds. ArQule shall be solely responsible for
obtaining any quantities of any Collaboration Compound that may be necessary to
develop such Collaboration Compound for use in the Development Program, and
shall use Commercially Reasonable Efforts to do so.

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

26

 

 

4.7          Records and Reports. Each of ArQule and Beryllium shall (a)
maintain records of its respective Development Activities under the Development
Program in sufficient detail and in good scientific manner, including in
sufficient detail for purposes making patent filings, which shall fully and
properly reflect all work performed and results achieved in the performance of
the Development Program, and (b) keep the JSC regularly informed of the progress
of its efforts to Develop each Collaboration Compound. Without limiting the
above, (a) ArQule shall provide to the JSC at the end of each Calendar Quarter
during the Term a reasonably detailed report (each, a “Development Report”) that
summarizes (i) all ArQule Development Activities conducted and results obtained
with respect to each Collaboration Compound (including the status of any GLP
Toxicity Studies and/or Clinical Trials and results generated in each such
Clinical Trial or GLP Toxicity Studies) over such Calendar Quarter, (ii) any
Significant Development Events applicable to each Collaboration Compound and
(iii) such other information with respect to Collaboration Compounds as may be
reasonably requested in writing from time to time by the JSC; (b) ArQule shall
report to Beryllium all Adverse Events or Serious Adverse Events with respect to
any Collaboration Compound or Product, as the case may be, in the Territory,
within timeframes consistent with its reporting obligations under Applicable
Laws and in any event no later than *** following receipt of notification by the
clinical site of a Serious Adverse Event, which report shall, in each case,
include the circumstances and nature of such Serious Adverse Event; and (c)
Beryllium shall provide to the JSC at the end of each Calendar Quarter during
the Term a Development Report that summarizes all Beryllium Development
Activities conducted and results obtained with respect to each Collaboration
Compound.

4.8          Responsibility for Shared Costs.

4.8.1       Shared Costs. Subject to the exercise by Beryllium of either of its
Opt-Out Rights with respect to a Collaboration Compound pursuant to Section
4.10, (a) ArQule shall be responsible for funding the ArQule Cost-Sharing
Percentage of all Shared Costs incurred with respect to that Collaboration
Compound; and (b) Beryllium shall be responsible for funding the Beryllium
Cost-Sharing Percentage of all Shared Costs incurred with respect to that
Collaboration Compound.

4.8.2       Shared Cost Reports. *** following the end of each Calendar Quarter
commencing with the first full Calendar Quarter following the Collaboration
Compound Designation Date with respect to a Collaboration Compound, each of
ArQule and Beryllium shall submit to the JOC a written report setting forth in
reasonable detail all Shared Costs incurred by each such Party over such
Calendar Quarter applicable to the conduct of the Research Activities and/or
Development Activities with respect to such Collaboration Compound. *** days
following the receipt by the JOC of such written reports, the JOC shall prepare
and submit to each Party a written report setting forth in reasonable detail (i)
the calculation of all such Shared Costs incurred by both Parties over such
Calendar Quarter and (ii) the calculation of the net amount owed by ArQule to
Beryllium or Beryllium to ArQule in order to ensure the appropriate sharing of
such Shared Costs in accordance with Section 4.8.1. The Party that is due for
reimbursement of Shared Costs in the preceding Calendar Quarter shall invoice
the other Party. Such payments by one Party to reimburse the other Party’s
Shared Costs for the purposes of cost sharing under this Agreement shall be paid
*** days of receipt of the invoice. In the event that a Party disputes in good
faith the amount of the reported Shared Costs, that Party shall first pay the
disputed amount and, subject to the foregoing, submit the disputed

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

27

 

 

matter to the JSC for resolution. Subject to the foregoing, any invoices which
remain unpaid *** beyond the scheduled payment due date may be subjected to an
interest charge equal to one percent (1%) per month (twelve percent (12%) per
annum), calculated from the scheduled payment due date forward.

4.8.3       Effect of Failure to Pay Shared Costs/Commercialization Expenses. If
Beryllium fails to pay the Beryllium Cost-Sharing Percentage of any Shared Costs
in accordance with Section 4.8.2 and/or the Beryllium Cost-Sharing Percentage of
any Commercialization Expenses pursuant to Section 5.4, as the case may be, and
such failure to pay continues for more than *** beyond the scheduled payment due
date (the “Payment Cure Expiration Date”) then, commencing on the Payment Cure
Expiration Date and without any further action by either Party, (a) the
Collaboration Compound or Product that is the subject of Beryllium’s failure to
pay shall be deemed to be a Waived Compound for purposes of this Agreement
(each, a “Deemed Waived Compound”); (b) Beryllium shall have no further
obligation to fund the Beryllium Cost-Sharing Percentage of the Shared Costs or
Commercialization Expenses incurred by ArQule for such Collaboration Compound or
Product (collectively, the “Beryllium Deferred Shared Costs”); (c) Beryllium
shall have the right to receive from ArQule, in lieu of receiving the Beryllium
Profit-Sharing Percentage of the Net Income Payments received in connection with
the Commercialization of such Deemed Waived Compound, an amount equal to the
Applicable Percentage of all Net Income, if any, received by ArQule in
connection with the Commercialization of such Deemed Waived Compound (“Deemed
Waived Compound Payments”); provided, that, any such Deemed Waived Compound
Payments shall be payable by ArQule to Beryllium as follows: (i) first, ArQule
shall apply the amount of any Deemed Waived Compound Payment that is otherwise
due and payable to Beryllium under this Section 4.8.3 against any unpaid
Beryllium Deferred Shared Costs applicable to that Deemed Waived Compound and
(ii) subject to subsection (i), ArQule shall pay Beryllium the balance, if any,
of the Deemed Waived Compound Payments applicable to that Deemed Waived
Compound.

4.8.4       Reports; Audit Rights. Each Party shall keep and maintain for ***
complete and accurate records of all Shared Costs incurred by it in the
Development of each Collaboration Compound in sufficient detail to allow
confirmation of same by any internationally-recognized independent certified
public accountant. Either Party (the “Auditing Party”) shall have the right ***
after such Shared Costs are incurred, to appoint at its expense such accountant
reasonably acceptable to the other Party (the “Audited Party”) to audit the
relevant records of the Audited Party or its Affiliates to verify that the
amount of Shared Costs incurred have been correctly determined. The Audited
Party or its Affiliates shall each make its records available for audit by the
accountant during regular business hours at the place or places where the
records are customarily kept, on *** from the Auditing Party. The accountant
shall carry out the audit with as little disruption as possible to the business
of the Audited Party. The Audited Party shall make available appropriate persons
to answer relevant questions of the accountant. This audit right shall not be
exercised by the Auditing Party more than once in any Calendar Year and a ***
may not be audited more than once. If the accountant reasonably includes that
there was an error in the determination of the amount of Shared Costs, the
auditor shall give the Audited Party the reasonable opportunity to confirm the
error and if the Audited Party is able to show to the reasonable satisfaction of
the accountant that no error occurred *** of the accountant’s completion of the
audit, the accountant shall correct its determination.

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

28

 

 

Subject to the above, the accountant shall only disclose the results of that
audit to the Audited Party and the Auditing Party no other details. If there was
an error in the amount of Shared Costs reported by the Audited Party, (a) if the
effect of the error resulted in an underpayment by the Auditing Party, the
Auditing Party shall promptly pay the Audited Party the underpayment amount and
(b) if the effect of the error resulted in an overpayment by the Auditing Party,
the Audited Party shall promptly pay the Auditing Party the overpayment amount.
The Auditing Party shall bear the full cost of the audit unless the audit
discloses an error by the Audited Party of at least *** of the Shared Costs in
any Calendar Year subject to that audit, in which case the Audited Party shall
reimburse the Auditing Party for the costs and expenses of the accountant
incurred by the Auditing Party in connection with the audit.

4.9          Out-Licensing Plan. ArQule shall have the right, in its sole
discretion, to determine whether to continue to Develop and Commercialize any
Collaboration Compound by providing Beryllium with written notice. If ArQule
indicates in any such written notice that it wishes to continue to Develop and
Commercialize such Collaboration Compound, that Collaboration Compound shall
continue to be subject to Section 4.8. If ArQule indicates in any such written
notice that it does not wish to continue to Develop and Commercialize such
Collaboration Compound ***. If the Parties agree upon an Out-Licensing Plan and
ArQule is unable to consummate an Out-Licensing Transaction with respect to a
Collaboration Compound on the terms included in the applicable Out-Licensing
Plan ***, ArQule shall have the right to terminate further Development and
Commercialization of such Collaboration Compound pursuant to Section 11.2.1. Any
dispute with respect to an Out-Licensing Plan or otherwise in connection with
this Section 4.9 shall be resolved in accordance with Section 2.1.5.

4.10        Opt-Out Right; Waived Compounds.

4.10.1      Early Stage Opt-Out Right. Beryllium shall have the right (the
“Early Stage Opt-Out Right”) in its sole discretion, at any time during the
period commencing on the Early Stage Opt-Out Commencement Date applicable to
such ArQule Compound and/or Joint Program Compound and continuing for a period
of ***, to cease further funding of the Beryllium Cost-Sharing Percentage of
such ArQule Compound and/or Joint Program Compound by providing ArQule with
written notice (the “Early Stage Opt-Out-Notice”) which shall specify the ArQule
Compound and/or Joint Program Compound with respect to which is exercising its
Early Stage Opt-Out Right and shall indicate the date (the “Early Stage
Separation Date”) on which the Opt-Out Right shall be effective, which shall
under no circumstances be sooner than *** from the date of the Opt-Out Notice
(the “Early Stage Opt-Out Notice Period”). During the Early Stage Opt-Out Notice
Period, ArQule shall continue to conduct Research Activities with respect to,
and Develop, the ArQule Compound and/or Joint Program Compound that is the
subject of the Early Stage Opt-Out Notice in accordance with the applicable
Research Plan and/or Development Plan. If Beryllium exercises its Early Stage
Opt-Out Right as provided in this Section 4.10.1, then, as of the Early Stage
Separation Date (a) the ArQule Compound and/or Joint Program Compound that is
the subject of the Early Stage Opt-Out Right shall be deemed to be a Waived
Compound for purposes of this Agreement; (b) Beryllium shall have no further
obligation to fund the Beryllium Cost-Sharing Percentage of the Shared Costs
incurred by ArQule for such ArQule Compound and/or Joint Program Compound; (c)
Beryllium will receive from ArQule, in lieu of receiving the Beryllium
Profit-Sharing Percentage of the Net Income Payments received by ArQule in
connection with the Commercialization of such ArQule

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

29

 

 

Compound and/or Joint Program Compound, an amount equal to (i) ***, if any,
received by ArQule in connection with the Commercialization of such ArQule
Compound and/or Joint Program Compound (“Early Stage Waived Compound Payments”)
until such time as the ***, and (ii) the Applicable Percentage of all Net
Income, if any, received by ArQule thereafter in connection with the
Commercialization of such ArQule Compound and/or Joint Program Compound.

4.10.2       Mid Stage Opt-Out Right. Beryllium shall have the right (the “Mid
Stage Opt-Out Right”) in its sole discretion, at any time during the period
commencing on the Mid Stage Opt-Out Commencement Date applicable to such
Collaboration Compound ***, to cease further funding of the Beryllium
Cost-Sharing Percentage of such Collaboration Compound by providing ArQule with
written notice (the “Mid Stage Opt-Out-Notice”) which shall specify the
Collaboration Compound with respect to which is exercising its Mid Stage Opt-Out
Right and shall indicate the date (the “Mid Stage Separation Date”) on which the
Opt-Out Right shall be effective, which shall under no circumstances be *** from
the date of the Opt-Out Notice (the “Mid Stage Opt-Out Notice Period”). During
the Mid Stage Opt-Out Notice Period, ArQule shall continue to Develop the
Collaboration Compound that is the subject of the Mid Stage Opt-Out Notice in
accordance with the applicable Development Plan. If Beryllium exercises its Mid
Stage Opt-Out Right as provided in this Section 4.10.2, then, as of the Mid
Stage Separation Date (a) the Collaboration Compound that is the subject of the
Mid Stage Opt-Out Right shall be deemed to be a Waived Compound for purposes of
this Agreement; (b) Beryllium shall have no further obligation to fund the
Beryllium Cost-Sharing Percentage of the Shared Costs incurred by ArQule for
such Collaboration Compound; (c) Beryllium will receive from ArQule, in lieu of
receiving the Beryllium Profit-Sharing Percentage of the Net Income Payments
received by ArQule in connection with the Commercialization of such
Collaboration Compound, ***, and (ii) the Applicable Percentage of all Net
Income, if any, received by ArQule thereafter in connection with the
Commercialization of such Collaboration Compound.

4.10.3       Late Stage Opt-Out Right. Beryllium shall have the right (the “Late
Stage Opt-Out Right”) in its sole discretion, at any time during the period
commencing on the Late Stage Opt-Out Commencement Date applicable to such
Collaboration Compound ***, to cease further funding of the Beryllium
Cost-Sharing Percentage of such Collaboration Compound by providing ArQule with
written notice (the “Late Stage Opt-Out-Notice”) which shall specify the
Collaboration Compound with respect to which is exercising its Late Stage
Opt-Out Right and shall indicate the date (the “Late Stage Separation Date”) on
which the Opt-Out Right shall be effective, which shall under no circumstances
be *** from the date of the Opt-Out Notice (the “Late Stage Opt-Out Notice
Period”). During the Late Stage Opt-Out Notice Period, ArQule shall continue to
Develop the Collaboration Compound that is the subject of the Late Stage Opt-Out
Notice in accordance with the applicable Development Plan. If Beryllium
exercises its Late Stage Opt-Out Right as provided in this Section 4.10.3, then,
as of the Late Stage Separation Date (a) the Collaboration Compound that is the
subject of the Late Stage Opt-Out Right shall be deemed to be a Waived Compound
for purposes of this Agreement; (b) Beryllium shall have no further obligation
to fund the Beryllium Cost-Sharing Percentage of the Shared Costs incurred by
ArQule for such Collaboration Compound; (c) Beryllium will receive from ArQule,
in lieu of receiving the Beryllium Profit-Sharing Percentage of the Net Income
Payments received by ArQule in connection with the Commercialization of such
Collaboration

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

30

 

 

Compound, *** (ii) the Applicable Percentage of all other Net Income, if any,
received by ArQule thereafter in connection with the Commercialization of such
Collaboration Compound.

5.          COMMERCIALIZATION OF PRODUCTS

5.1          Commercialization Objectives. The objectives applicable to the
Commercialization of Products shall be to Develop and Commercialize Products in
the Field either by ArQule or by one or more Third Parties through one or more
Out-Licensing Transactions.

5.2          Preparation of Commercialization Plan. As soon as practicable and
in any event *** prior to the date of filing of the first application for
Marketing Authorization with respect to any Product that is not an Out-Licensed
Product, ArQule shall prepare and provide to the JSC for its review a
Commercialization Plan with respect to such Product which shall set forth the
Commercialization activities to be conducted with respect to such Product. Each
Commercialization Plan shall be updated by ArQule and reviewed by the JSC at
such times as the JSC may determine, not less than once each Calendar Year.

5.3          Responsibility for Commercialization. ArQule shall be solely
responsible for conduct of all aspects of the Commercialization of each Product
that is not an Out-Licensed Product, including without limitation, (a) the
conduct of: (i) all activities related to Clinical Trials and (ii) all
pre-marketing, marketing, promotion, sales, distribution, import and export
activities (including securing reimbursement, sales and marketing and conducting
any post-marketing trials or databases and post-marketing safety surveillance);
(b) making all Regulatory Filings for any Products and filing all Drug Approval
Applications and otherwise seeking all Regulatory Approvals for any Products
within the Territory, as well as all correspondence and communications with
Regulatory Authorities regarding such matters; (c) reporting of all Adverse
Events to Regulatory Authorities if and to the extent required by Applicable
Laws; (d) the timing for the launch of any Products and for submitting
applications for reimbursement with respect to any Product in any country in the
Territory and (e) booking all sales of Products in the Territory.

5.4          Responsibility for Commercialization Expenses. Beryllium shall be
responsible for funding the Beryllium Cost-Sharing Percentage of all
Commercialization Expenses incurred by ArQule in connection with the
Commercialization of any Product, subject to Section 6.1. *** of each Calendar
Quarter on and after the date on which Commercialization Expenses are first
incurred, ArQule shall submit to Beryllium a written report and an invoice
setting forth in reasonable detail all Commercialization Expenses incurred by
ArQule over such Calendar Quarter applicable to the conduct of the
Commercialization activities with respect to such Product. *** following the
receipt by Beryllium of such written report and invoice, Beryllium shall pay
ArQule the Beryllium Cost-Sharing Percentage of such Commercialization Expenses,
as reflected in the invoice. In the event that Beryllium disputes in good faith
the Beryllium Cost-Sharing Percentage of any such Commercialization Expenses, as
reflected in the invoice, Beryllium shall first pay the disputed amount and,
subject to the foregoing, submit the disputed matter to the JSC for resolution.

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

31

 

 

5.5          Commercialization Diligence. ArQule shall use Commercially
Reasonable Efforts during the Term to Commercialize each Product that is not the
subject of an Out-Licensing Transaction in accordance with the Commercialization
Plan.

5.6          Compliance. ArQule shall perform its obligations under each
Commercialization Plan in good scientific manner and in compliance in all
material respects with all Applicable Laws. For purposes of clarity, with
respect to each activity performed under a Commercialization Plan that will or
would reasonably be expected to be submitted to a Regulatory Authority in
support of a Regulatory Filing or Drug Approval Application, ArQule shall comply
in all material respects with GLPs, GMPs or Good Clinical Practices (or, if and
as appropriate under the circumstances, ICH guidance or other comparable
regulation and guidance of any Regulatory Authority in any country or region in
the Territory).

5.7          Cooperation. Beryllium shall reasonably cooperate with ArQule in
the Commercialization of any Product that is not an Out-Licensed Product and,
subject to the terms of this Agreement and any confidentiality obligations to
Third Parties, shall provide such data, information and materials Controlled by
Beryllium as is reasonably necessary for ArQule to perform its obligations under
any Commercialization Plan. Beryllium shall have no obligation to generate any
new data, information or materials unless specifically agreed to by the Parties
in the Commercialization Plan.

5.8          Commercialization Reports. ArQule shall keep Beryllium informed of
the progress of its efforts to Commercialize each Product that is not an
Out-Licensed Product through annual updates to the JSC. Without limiting the
generality of the foregoing, ArQule shall provide the JSC with annual written
updates to each Commercialization Plan, which shall (a) summarize ArQule’s
efforts to Commercialize such Product, (b) identify the Regulatory Filings and
Drug Approval Applications with respect to such Product that ArQule or any of
its Affiliates have filed, sought or obtained in the prior twelve (12) month
period, and (c) summarize all Clinical Data generated by ArQule with respect to
such Product in the Territory (each, a “Commercialization Report”).

6.          CONSIDERATION

6.1          Net Income Payments. ArQule shall pay Beryllium the Beryllium
Profit-Sharing Percentage of the Net Income attributable to the
Commercialization of each Product, including any Out-Licensed Product (such
payments, the “Net Income Payments”) in accordance with Section 6.2. ArQule’s
obligation to make Net Income Payments shall begin to accrue on the date of
First Commercial Sale of the Product or the receipt of any payments by ArQule
pursuant to any Out-Licensing Plan, whichever is earlier, and shall continue for
so long as there are sales of such Product.

6.2          Quarterly Reports, Payments.

6.2.1       Reports. *** following the end of each Calendar Quarter following
the date of First Commercial Sale of any Product or the receipt of any payments
by ArQule pursuant to any Out-Licensing Plan, whichever is earlier, ArQule shall
submit to the JSC and Beryllium (i) all Commercialization Expenses and License
Fees (as defined in Schedule 2 attached hereto)

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

32

 

 

incurred by it with respect to such Product over such Calendar Quarter and (ii)
a written report (the “Net Income Quarterly Report”) that sets forth, in
reasonable detail (A) for Products that are not Out-Licensed Products, the Net
Sales and Cost of Goods applicable to such Product in the Territory over such
Calendar Quarter (B) for all Products, including Out-Licensed Products, the
calculation of Net Income for such Product, determined in accordance with
Schedule 2 attached hereto and (C) the calculation of (1) the amount of Net
Income Payments payable to Beryllium in accordance with the Beryllium
Profit-Sharing Percentage for that Product or (2) if Commercialization Expenses
and License Fees incurred with respect to that Product over such Calendar
Quarter exceed the amount of Net Income for such Product over such Calendar
Quarter, the amount of such loss payable by Beryllium to ArQule in accordance
with the Beryllium Profit-Sharing Percentage for that Product.

6.2.2       Payments. The amount of the Net Income Payments payable to Beryllium
shall be paid by ArQule concurrently with the issuance of each Net Income
Quarterly Report. The amount of any loss payable to ArQule shall be paid by
Beryllium within ten (10) days of the issuance of each Net Income Quarterly
Report.

6.2.3       Reports; Audit Rights. ArQule shall keep and maintain *** complete
and accurate records of all Commercialization Expenses, License Fees and
Out-Licensing Costs and Expenses incurred in connection with the
Commercialization of any Product in sufficient detail to allow confirmation of
same by an independent certified public accountant. Beryllium shall have the
right for *** after such Commercialization Expenses, License Fees and
Out-Licensing Costs and Expenses are incurred, to appoint at its expense an
independent certified public accountant reasonably acceptable to ArQule to audit
the relevant records of ArQule or its Affiliates to verify that the amount of
Commercialization Expenses, License Fees and Out-Licensing Costs and Expenses
incurred have been correctly determined. ArQule or its Affiliates shall each
make its records available for audit by the independent certified public
accountant during regular business hours at such place or places where such
records are customarily kept, *** written notice from Beryllium. Such audit
right shall not be exercised by Beryllium more than once in any Calendar Year
*** may be audited more than once. The independent certified public accountant
will only disclose the results (any sums either over/under paid) of such audit
to the Beryllium and no other details. In the event there was an error in the
amount of such Commercialization Expenses, License Fees and Out-Licensing Costs
and Expenses reported by ArQule hereunder, (a) if the effect of the error
resulted in an underpayment, ArQule shall promptly, on receipt of an invoice,
make payment to Beryllium of the underpayment amount and (b) if the effect of
the error resulted in an overpayment, Beryllium shall promptly on receipt of an
invoice make payment to ArQule of the overpayment amount. Beryllium shall bear
the full cost of such audit unless such audit discloses an error by ArQule of
*** of the aggregate amount of the Commercialization Expenses, License Fees and
Out-Licensing Costs and Expenses in any Calendar Year subject to such audit, in
which case ArQule shall reimburse Beryllium for all costs incurred by Beryllium
in connection with such audit.

6.3          Overdue Payments. All payments not made by a Party to the other
Party when due under this Agreement, shall bear interest at a rate of one
percent (1%) per month from the due date until paid in full or, if less, the
maximum interest rate permitted by Applicable Laws. Any such overdue payment
shall, when made, be accompanied by, and credited first to, all interest so
accrued.

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

33

 

 

6.4          Payments; Withholding Tax.

6.4.1       Payments in U.S. Dollars. All payments made by ArQule under this
Article 6 shall be made by wire transfer from a banking institution in the
United States in U.S. Dollars in accordance with instructions given in writing
from time to time by the other Party.

6.4.2       Withholding Taxes. If Applicable Laws require withholding of income
or other taxes imposed upon any payments made by ArQule to Beryllium under this
Agreement, ArQule shall (a) make such withholding payments as may be required,
(b) subtract such withholding payments from such payments, (c) submit
appropriate proof of payment of the withholding taxes to Beryllium within a
reasonable period of time, and (d) promptly provide Beryllium with all official
receipts with respect thereto. ArQule shall render Beryllium reasonable
assistance in order to allow Beryllium to obtain the benefit of any present or
future treaty against double taxation which may apply to such payments.

6.4.3       Foreign Currency Exchange. If, in any Calendar Quarter, Net Sales
are made in any currency other than United States Dollars, such Net Sales shall
be converted into United States Dollars as follows:

(A/B), where

A = foreign “Net Sales” (as defined above) in such Calendar Quarter expressed in
such foreign currency; and

B = the applicable foreign exchange conversion rate, expressed in local currency
of the foreign country per United States Dollar (using, as the applicable
foreign exchange rate, the average of the daily closing rates published in the
eastern edition of The Wall Street Journal under the heading “Money Rates,” or
any other mutually agreed upon source, for such Calendar Quarter).

7.          TREATMENT OF CONFIDENTIAL INFORMATION; PUBLICITY.

7.1          Confidentiality.

7.1.1       Confidentiality Obligations. Beryllium and ArQule each recognizes
that the other Party’s Confidential Information and Proprietary Materials
constitute highly valuable assets of such other Party. Beryllium and ArQule each
agrees that (a) subject to Section 7.1.2, during the Term and for an additional
five (5) years after termination or expiration of this Agreement it will not
disclose, and will cause its Affiliates not to disclose, any Confidential
Information or Proprietary Materials of the other Party and (b) it will not use,
and will cause its Affiliates not to use, any Confidential Information or
Proprietary Materials of the other Party, except as expressly permitted in this
Agreement.

7.1.2       Limited Disclosure. Beryllium and ArQule each agrees that disclosure
of its Confidential Information or any transfer of its Proprietary Materials may
be made by the other Party to any Affiliate, employee, consultant, contractor,
subcontractor, agents or other Third Parties to enable such other Party to
exercise its rights or to carry out its responsibilities under this Agreement;
provided, that any such disclosure or transfer shall only be made to Persons who

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

34

 

 

are bound by written obligations no less restrictive than those described in
Section 7.1.3. In addition, Beryllium and ArQule each agrees that the other
Party may disclose its Confidential Information (a) on a need-to-know basis to
such other Party’s professional, legal and financial advisors, (b) as reasonably
necessary in connection with an actual or potential (i) permitted license or
sublicense of such other Party’s rights hereunder, (ii) debt or equity financing
of such other Party, (iii) merger, acquisition, consolidation, share exchange or
other similar transaction involving such Party and any Third Party or (iv)
equipment lease or real estate lease, (c) to any Third Party that is or may be
engaged by a Party to perform services in connection with the Research Program,
any Development Plan and/or the Commercialization of Products as necessary to
enable such Third Party to perform such services, and (d) for any other purpose
with the other Party’s written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, that, any such disclosure or
transfer shall only be made to Persons who are bound by written obligations no
less restrictive than those described in Section 7.1.3. Each Party further
agrees that the other Party may disclose such Party’s Confidential Information
or provide such Party’s Proprietary Materials (A) as reasonably necessary to
file, prosecute or maintain Patent Rights, or to file, prosecute or defend
litigation related to Patent Rights, in accordance with this Agreement,
provided, that in the case of any disclosure under this clause (A), the
Disclosing Party shall provide the other Party with reasonable advance notice of
and an opportunity to comment on any such required disclosure or (B) as required
by Applicable Laws; provided, that in the case of any disclosure under this
clause (B), the Disclosing Party shall (1) if practicable, provide the other
Party with reasonable advance notice of and an opportunity to comment on any
such required disclosure and (2) if requested by the other Party, cooperate in
all reasonable respects with the other Party’s efforts to obtain confidential
treatment or a protective order with respect to any such disclosure, at the
other Party’s expense.

7.1.3       Employees and Consultants. Beryllium and ArQule each hereby
represents that all of its employees, consultants and Third Party contractors,
and all of the employees and consultants of its Affiliates, who have access to
Confidential Information or Proprietary Materials of the other Party are or
will, prior to having such access, be bound by written obligations to maintain
such Confidential Information or Proprietary Materials in confidence and not to
use such Confidential Information, except as expressly permitted in this
Agreement. Each Party agrees to use, and to cause its Affiliates to use,
commercially reasonable efforts to enforce such obligations and to prohibit its
employees and consultants from using such information except as expressly
permitted hereunder. Each Party will be liable to the other for any disclosure
or misuse by its employees, consultants, Affiliates and Third Party contractors
of Confidential Information or Proprietary Materials of the other Party.

7.2          Publicity. The Parties shall, upon the execution of this Agreement,
issue a joint press release with respect to this Agreement in substantially the
form attached hereto as Schedule 3, and each Party may make subsequent public
disclosure of the contents of such press release without further approval of the
other Party. Subject to the foregoing, except as required by Applicable Laws,
neither Party shall issue a press or news release or make any similar public
announcement (it being understood that publication in scientific journals,
presentation at scientific conferences and meetings and the like are intended to
be covered by Section 7.3 and not subject to this Section 7.2) related to the
Research Program, the Development Program, the Commercialization of Products or
the terms and conditions of this Agreement without the prior

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

35

 

 

written consent of the other Party. In addition, (a) a copy of this Agreement
may be filed by ArQule with the U.S. Securities and Exchange Commission, or
comparable administrative/regulatory body in other jurisdictions, if such filing
is required by Applicable Laws; (b) in connection with any such filing, ArQule
shall endeavor to obtain confidential treatment of economic and trade secret
information, and shall provide Beryllium with the proposed confidential
treatment request with reasonable time for Beryllium to provide comments, which
comments shall be reasonably considered by ArQule; and (c) ArQule shall be
expressly permitted to publicly announce the occurrence of any event with
respect to this Agreement that ArQule reasonably believes is material to ArQule.

7.3          Publications and Presentations. The JOC will establish rules and
procedures for scientific and medical publications and presentations, relating
to this Agreement. Such rules and procedures will include requirements for
reasonable advance notice and expeditious review of proposed publications and
presentations with respect to each Collaboration Compound or Product. Unless
otherwise determined by the JSC, the JOC shall report to the JSC.
Notwithstanding the foregoing, (a) except for disclosures permitted pursuant to
Section 7.2, either Party, its employees or consultants wishing to make a
publication shall deliver to the other Party a copy of the proposed written
publication or an outline of an oral disclosure at least five (5) days prior to
submission for publication or presentation, (b) the reviewing Party shall have
the right to require a delay of up to ninety (90) days in publication or
presentation in order to enable patent applications protecting each Party’s
rights in such information to be filed, and (c) each Party shall have the right
to prohibit disclosure of any of its Confidential Information in any such
proposed publication or presentation. In any permitted publication or
presentation by a Party, the other Party’s contribution shall be duly
recognized, and authorship shall be determined in accordance with customary
standards.

7.4          Permitted Publications. Notwithstanding Sections 7.2 and 7.3,
either Party may include in a public disclosure or in a scientific or medical
publication or representation, without prior delivery to or approval by the
other Party, any information which has previously been included in a public
disclosure or scientific or medical publication that has been approved pursuant
to Section 7.2 or reviewed pursuant to Section 7.3 or published or publicly
disclosed by the other Party. A Party relying on this Section 7.4 shall bear the
burden of establishing that information has previously been included in a public
disclosure or scientific or medical publication that has been approved pursuant
to Section 7.2 or reviewed pursuant to Section 7.3 or published or publicly
disclosed by the other Party.

7.5          Use of Proprietary Materials. From time to time during the Term,
either Party (the “Transferring Party”) may supply the other Party (the
“Recipient Party”) with Proprietary Materials of the Transferring Party for use
in the Research Program and/or any Development Program. In connection therewith,
each Recipient Party hereby agrees that (a) it shall not use such Proprietary
Materials for any purpose other than exercising its rights or performing its
obligations hereunder; (b) it shall use such Proprietary Materials only in
compliance with all Applicable Laws; (c) it shall not transfer any such
Proprietary Materials to any Third Party without the prior written consent of
the Transferring Party, except for the transfer of Collaboration Compounds and
Products for use in Clinical Trials; (d) the Recipient Party shall not acquire
any rights of ownership, or title in or to, such Proprietary Materials as a
result of such supply by the Transferring Party; and (e) upon the expiration or
termination of this Agreement,

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

36

 

 

the Recipient Party shall, if and as instructed by the Transferring Party,
either destroy or return any such Proprietary Materials that are not the subject
of the grant of a continuing license hereunder.

8.          GRANT OF LICENSES

8.1          Grant of License to ArQule.

8.1.1        Grant of License. Subject to the terms of this Agreement, Beryllium
hereby grants ArQule an exclusive, worldwide license, including the right to
grant sublicenses as provided in Section 8.1.2, under the Licensed Technology
and the Licensed Patent Rights solely to research, Develop, Manufacture and
Commercialize Collaboration Compounds, Waived Compounds, Deemed Waived
Compounds, Rejected Compounds, and/or Products that are directed against
Collaboration Targets for use in the Field and in the Territory. For clarity,
the foregoing license shall not include the grant of any rights to ArQule under
any Technology or Patent Rights Controlled by Beryllium for any use that is not
directed to the research, Development, Manufacture and/or Commercialization of
Collaboration Compounds, Waived Compounds, Deemed Waived Compounds, Rejected
Compounds and/or Products that are directed against Collaboration Targets for
use in the Field.

8.1.2       Right to Sublicense. ArQule shall have the right to grant
sublicenses under the license granted to it under Section 8.1.1 (a) to any of
its Affiliates, and (b) to any Third Party, (i) engaged by it to conduct
Development and/or Commercialization activities, including without limitation
contract research organizations, regulatory affairs consultants and promotion
consultants, upon written notice to Beryllium and subject to the execution by
each such Third Party of an agreement containing provisions with respect to
confidentiality and assignment of Technology that are consistent with, and
comparable in scope to, Articles 7 and 8, and (ii) with respect to the
Development and/or Commercialization of any Collaboration Compounds and Products
by ArQule as part of any Out-Licensing Transaction; provided, that, ArQule shall
provide Beryllium with a copy of any such sublicense agreement executed by
ArQule pursuant to this Section 8.1.2 within thirty (30) days after execution.

8.2          Grants of License to Beryllium.

8.2.1       Grant of Research License. Subject to the other terms of this
Agreement, ArQule hereby grants to Beryllium an exclusive, royalty-free, license
during the Research Program Term, with the right to grant sublicenses solely as
provided in Section 8.2.2, under ArQule Technology, ArQule Patent Rights and
ArQule’s interest in Joint Program Technology and Joint Program Patent Rights
for the sole purpose of conducting Beryllium Research Activities as part of the
Research Program.

8.2.2       Right to Sublicense. Beryllium shall have the right to grant
sublicenses under the license granted to it under Sections 8.2.1 to any of its
Affiliates and to any Third Party engaged by it solely to conduct Beryllium
Research Activities upon written notice to ArQule, subject to the execution by
each such Third Party of an agreement containing provisions with respect to
confidentiality and assignment of Technology that are consistent with, and
comparable in scope to, Articles 7 and 9.

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

37

 

 

8.3          No Other Rights. ArQule shall have no rights to use or otherwise
exploit Licensed Technology, Licensed Patent Rights, or Beryllium Materials, and
Beryllium shall have no rights to use or otherwise exploit ArQule Technology,
ArQule Background Patent Rights, ArQule Program Patent Rights or ArQule
Materials, in each case, except as expressly set forth in this Agreement.

9.          INTELLECTUAL PROPERTY RIGHTS; USE OF TECHNOLOGY

9.1          Beryllium Intellectual Property Rights. Beryllium shall have sole
and exclusive ownership of all right, title and interest on a worldwide basis in
and to any and all Licensed Patent Rights, Licensed Technology, Beryllium
Background Patent Rights, Beryllium Program Patent Rights, Beryllium Technology
and Beryllium Materials. Beryllium shall have the right to freely use Licensed
Patent Rights, Licensed Technology, Beryllium Background Patent Rights,
Beryllium Program Patent Rights, Beryllium Technology and Beryllium Materials
for all purposes other than those directed at Commercialization Compounds
without any obligation to ArQule.

9.2          ArQule Intellectual Property Rights. ArQule shall have sole and
exclusive ownership of all right, title and interest on a worldwide basis in and
to any and all ArQule Background Patent Rights, ArQule Program Patent Rights,
ArQule Technology and ArQule Materials. ArQule shall have the right to use
ArQule Background Patent Rights, ArQule Program Patent Rights, ArQule Technology
and ArQule Materials without any obligation to Beryllium.

9.3          Joint Program Technology Rights; Joint Program Compounds. ArQule
and Beryllium shall jointly own all Joint Program Technology, Joint Program
Patent Rights and Joint Program Compounds. Notwithstanding anything to the
contrary contained in this Agreement or under Applicable Laws, subject to the
licenses granted by each Party to the other Party pursuant to Section 9.1 and
except to the extent set forth in Article 8, the Parties hereby agree that (a)
during the Term of this Agreement, neither Party shall have the right to use or
license or sublicense to Affiliates or Third Parties all or any portion of its
interest in Joint Program Technology or Joint Program Patent Rights for any
purpose within the Field, without the prior written consent of the other Party
and (b) on and after the termination or expiration of this Agreement, either
Party may use or license or sublicense to Affiliates or Third Parties all or any
portion of its interest in Joint Program Technology or Joint Program Patent
Rights for any purpose within and outside of the Field, without the prior
written consent of the other Party, without restriction and without the
obligation to provide compensation or an accounting to the other Party.
Notwithstanding anything to the contrary in this Agreement or under Applicable
Laws, neither Party may use or exploit any Joint Program Compounds unless and
until the Parties execute a subsequent written agreement detailing the rights
and obligations of the Parties with respect thereto. Notwithstanding the above,
Beryllium shall at all times have the right to use Joint Program Technology for
Beryllium Permitted Production.

9.4          Patent Coordinators. Each Party shall appoint a patent coordinator
reasonably acceptable to the other Party (each, a “Patent Coordinator”) to serve
as such Party’s primary liaison with the other Party on matters relating to
patent filing, prosecution, maintenance and enforcement of Patent Rights under
this Agreement. Each Party may replace its Patent

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

38

 

 

Coordinator at any time by notice in writing to the other Party. The initial
Patent Coordinators shall be:

For Beryllium:              [To be provided]

For ArQule:                  Peter Lawrence

9.5          Notice; Inventorship. Each Party hereby agrees to promptly notify
the other Party, through the Patent Coordinators, of the conception or reduction
to practice of any Program Technology and to promptly execute any documents that
may be necessary to perfect the other Party’s rights in and to such Program
Technology. The Patent Coordinators shall initially determine inventorship of
Program Technology under U.S. patent law with the advice of patent counsel. In
case of a dispute between the Patent Coordinators over inventorship and, as a
result, whether any particular Technology is Beryllium Program Technology,
ArQule Program Technology or Joint Program Technology, such dispute shall be
resolved according to U.S. patent law by patent counsel selected by the Patent
Coordinators who (and whose firm) is not at the time of the dispute, and was not
at any time during the five (5) years prior to such dispute, performing services
for either of the Parties. Expenses of the patent counsel shall be shared
equally by the Parties.

10.          FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHTS

10.1        Patent Filing, Prosecution and Maintenance.

10.1.1      ArQule Prosecution Rights. Subject to Section 10.1.2, ArQule, acting
through patent counsel or agents of its choice, shall be solely responsible for
the preparation, filing, prosecution and maintenance of all ArQule Program
Patent Rights, including any Compound-Specific Patent Rights. Beryllium shall
cooperate with and assist in all reasonable respects with ArQule, in connection
with ArQule’s preparation, filing, prosecution (including review and comments
regarding responses to office actions and/or official actions from worldwide
patent offices) and maintenance of such Patent Rights, including by obtaining
assignments to reflect chain of title consistent with the terms of this
Agreement, gaining United States patent term extensions, supplementary
protection certificates and any other extensions that are now or become
available in the future wherever applicable to such Patent Rights. All Patent
Costs incurred by ArQule in connection with the preparation, filing, prosecution
and maintenance of such Patent Rights shall be the sole responsibility of ArQule
and shall be included as Shared Costs for purposes of this Agreement. If ArQule
decides to cease prosecution or to allow to lapse any of the ArQule Program
Patent Rights for which it is responsible or decides not to prepare or file any
patent application for ArQule Program Patent Rights for which it is responsible
in any country, ArQule shall inform Beryllium of such decision promptly, and the
JSC shall meet to discuss potential next steps regarding the ArQule Program
Patent Rights.

10.1.2      Beryllium Prosecution Rights. Beryllium, at its sole expense and
acting through patent counsel or agents of its choice, shall be responsible for
the preparation, filing, prosecution and maintenance of all Licensed Patent
Rights. ArQule shall cooperate with and assist Beryllium in all reasonable
respects, in connection with Beryllium’s preparation, filing, prosecution and
maintenance of Licensed Patent Rights. All Patent Costs incurred by Beryllium

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

39

 

 

in connection with the preparation, filing, prosecution and maintenance of
Licensed Patent Rights shall be the sole responsibility of Beryllium and shall
be included as Shared Costs for purposes of this Agreement. If Beryllium decides
to cease prosecution or to allow to lapse any of the Licensed Patent Rights for
which it is responsible or decides not to prepare or file any patent application
for Licensed Patent Rights for which it is responsible in any country, Beryllium
shall inform ArQule of such decision promptly and, in any event, so as to
provide ArQule a reasonable amount of time to meet any applicable deadline to
establish or preserve such Licensed Patent Rights in such country or region.
ArQule shall have the right, but not the obligation, to assume responsibility
for continuing the prosecution of such Licensed Patent Rights in such country or
region and paying any required fees to maintain such Licensed Patent Rights in
such country or region or defending such Licensed Patent Rights, all at ArQule’s
sole expense, through patent counsel or agents of its choice. ArQule shall not
become an assignee of any such Licensed Patent Rights as a result of its
assumption of any such responsibility. Upon transfer of Beryllium’s
responsibility for filing, prosecuting and maintaining any of the Licensed
Patent Rights to ArQule under this Section 10.1.2, Beryllium shall promptly
deliver to ArQule copies of all necessary files related to the Licensed Patent
Rights with respect to which responsibility has been transferred and shall take
all actions and execute all documents reasonably necessary for ArQule to assume
such prosecution, maintenance and defense.

10.1.3      Joint Program Patent Rights. Promptly after the determination
pursuant to Section 9.5 that any Program Technology is Joint Program Technology,
ArQule will have the right, but not the obligation, to undertake the prosecution
of Joint Program Patent Rights. Beryllium shall cooperate with and assist ArQule
in all reasonable respects, in connection with ArQule’s preparation, filing,
prosecution and maintenance of Joint Program Patent Rights. All Patent Costs
incurred in connection with the preparation, filing, prosecution and maintenance
of Joint Program Patent Rights shall be shared equally by the Parties. If a
Party is not interested in equally sharing, or is not willing to equally share,
the related Patent Costs with respect to any such Joint Program Patent Rights in
a given country, then (a) the other Party (without payment), shall have the
right to require that Party to assign (at the assigning Party’s own cost and
expense), its rights in the Joint Program Patent Rights to the other Party, and
(b) the other Party shall at its own cost and expense, file for and prosecute
such Joint Program Patent Rights in such country in the other Party’s own name.
In addition, if ArQule decides to cease prosecution or to allow to lapse any of
the Joint Program Patent Rights for which it is responsible or decides not to
prepare or file any patent application for Joint Program Patent Rights for which
it is responsible in any country, ArQule shall inform Beryllium of such decision
promptly and, in any event, so as to provide Beryllium a reasonable amount of
time to meet any applicable deadline to establish or preserve such Joint Program
Patent Rights in such country or region. Beryllium shall have the right, but not
the obligation, to assume responsibility for continuing the prosecution of such
Joint Program Patent Rights in such country or region and paying any required
fees to maintain such Joint Program Patent Rights in such country or region or
defending such Joint Program Patent Rights, all at Beryllium’s sole expense,
through patent counsel or agents of its choice. Beryllium shall not become an
assignee of any such Joint Program Patent Rights as a result of its assumption
of any such responsibility. Upon transfer of ArQule’s responsibility for filing,
prosecuting and maintaining any of the Joint Program Patent Rights to Beryllium
under this Section 10.1.3, ArQule shall promptly deliver to Beryllium copies of
all necessary files related to the Joint Program Patent Rights with respect to
which responsibility has been transferred and

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

40

 

 

shall take all actions and execute all documents reasonably necessary for
Beryllium to assume such prosecution, maintenance and defense.

10.1.4      Information and Cooperation. The Party that has the responsibility
for preparing, filing, prosecuting and maintaining any Patent Rights in
accordance with Section 10.1.1, 10.1.2 or 10.1.3 (a “Filing Party”) shall (a)
promptly provide the other Party with copies of all patent applications to be
filed hereunder and other material submissions and correspondence with the
applicable patent offices, in sufficient time to allow for review and comment by
the other Party and (b) provide the other Party and its patent counsel with an
opportunity to consult with the Filing Party and its patent counsel regarding
the filing and contents of any such application, amendment, submission or
response. The advice and suggestions of the other Party and its patent counsel
shall be taken into consideration in good faith by the Filing Party and its
patent counsel in connection with such filing; provided, that if the other Party
fails to provide any comment on or before the expiration *** before the proposed
filing date notified by the Filing Party, the other Party’s obligations under
this Section 10.1.4 shall be deemed to have been fulfilled. The Filing Party
shall pursue in good faith all reasonable claims requested by the other Party in
the prosecution of any Patent Rights under this Section 10.1.4; provided, that
if the Filing Party incurs any additional expense as a result of any such
request, the other Party shall be solely responsible for the Patent Costs
attributable to the pursuit of any such additional claim or taking such other
activities.

10.2        Enforcement and Defense.

10.2.1     Third Party Infringement.

(a)          In General.

(i)          Notice. If either Party becomes aware of (A) any suspected
infringement or misappropriation of any Licensed Patent Rights, Joint Program
Patent Rights, or ArQule Program Patent Rights, including any Compound-Specific
Patent Rights, that cover the research, Development of Commercialization of any
Collaboration Compound or Product in the Field in the Territory, or (B) the
submission by any Third Party of an abbreviated MAA under the Hatch-Waxman Act
for a product in the Field that comprises any Collaboration Compound or Product
(each, an “Infringement”), that Party shall promptly notify the other Party and
provide it with all details of such Infringement of which it is aware (each, an
“Infringement Notice”). The Patent Coordinators shall promptly meet to discuss
the Infringement and the strategy for patent enforcement with respect to that
Infringement.

(ii)        ArQule Right to Enforce. ArQule shall have the first right, but not
the obligation, to address such Infringement in the Territory that involves the
Compound-Specific Patent Rights by taking reasonable steps, which may include
the institution of legal proceedings or other action, and to compromise or
settle such Infringement (each, an “Infringement Response”); provided, that: (A)
ArQule shall keep Beryllium fully informed about such Infringement Response and
Beryllium shall provide all reasonable cooperation to ArQule in connection with
such Infringement Response; (B) ArQule shall not take any position with respect
to, or compromise or settle, any such Infringement in any way that is reasonably
likely to directly and adversely affect the scope, validity or enforceability of
the Licensed Patent

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

41

 

 

Rights, without the prior consent of Beryllium, which consent shall not be
withheld, conditioned or delayed; and (C) if ArQule does not intend to prosecute
or defend an Infringement, or ceases to diligently pursue an Infringement
Response with respect to such an Infringement, it shall promptly inform
Beryllium in such a manner that such Infringement Response will not be
prejudiced and Section 10.2.1(a)(iii) shall apply. All costs, including
attorneys’ fees, relating to such Infringement Response shall be borne solely by
ArQule.

(iii)       Beryllium Right to Enforce Licensed Patent Rights. Beryllium shall
have the first right, but not the obligation, to address any such Infringement
in the Territory that involves the Licensed Patent Rights by undertaking an
Infringement Response; provided, that: (A) Beryllium shall keep ArQule fully
informed about such Infringement Response and ArQule shall provide all
reasonable cooperation to Beryllium in connection with such Infringement
Response; (B) Beryllium shall not take any position with respect to, or
compromise or settle, any such Infringement in any way that is reasonably likely
to directly and adversely affect the scope, validity or enforceability of the
Licensed Patent Rights, without the prior consent of ArQule, which consent shall
not be withheld, conditioned or delayed; and (C) if Beryllium does not intend to
prosecute or defend an Infringement, or ceases to diligently pursue an
Infringement Response with respect to such an Infringement, it shall promptly
inform ArQule in such a manner that such Infringement Response will not be
prejudiced and Section 10.2.1(a)(iv) shall apply. All costs, including
attorneys’ fees, relating to such Infringement Response shall be borne solely by
Beryllium.

(iv)        ArQule Right to Enforce. If the Infringement relates to Licensed
Patent Rights and (A) Beryllium informs ArQule that it does not intend to
prosecute any Infringement Response with respect to any such Infringement, (B)
*** after the receipt of notice of any such Infringement, Beryllium has not
commenced to take any Infringement Response with respect thereto, or (C) if
Beryllium thereafter ceases diligently to pursue any such Infringement Response,
then, unless with respect to (B) or (C) above, Beryllium provides ArQule with a
commercially reasonable justification for its delay of such Infringement
Response that will not adversely affect the scope, validity or enforceability of
the Licensed Patent Rights, ArQule shall have the right, at its own expense,
upon notice to Beryllium to take appropriate action to address such
Infringement, including by initiating an Infringement Response or taking over
prosecution of any legal proceedings initiated by Beryllium. In that event,
ArQule shall keep Beryllium fully informed about such Infringement Response and
shall consult with Beryllium before taking any major steps during the conduct of
that Infringement Response. Beryllium shall provide reasonable cooperation to
ArQule in connection with that Infringement Response. ArQule shall not take any
position with respect to, or compromise or settle, such Infringement in any way
that is reasonably likely to directly and adversely affect the scope, validity
or enforceability of the Licensed Patent Rights without Beryllium’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. All costs, including attorneys’ fees, relating to such Infringement
Response shall be borne solely by ArQule.

(v)          Joint Program Patent Rights. In the event of an Infringement of a
Joint Program Patent Right, then, subject to ArQule’s rights pursuant to Section
10.2.1(a)(ii), the Parties shall enter into good faith discussions as to whether
and how to eliminate the Infringement.

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

42

 

 

(b)         Right to Representation. Each Party shall have the right to
participate and be represented by counsel that it selects, in any Infringement
Response instituted under Section 10.2.1(a)(ii) or (iii) by the other Party. If
a Party with the right to initiate an Infringement Response under Section
10.2.1(a) to eliminate an Infringement lacks standing to do so and the other
Party has standing to initiate such action, then the Party with the right to
initiate an action under Section 10.2.1(a) may name the other Party as plaintiff
in such action or may require the Party with standing to initiate such
Infringement Response at the expense of the other Party.

(c)          Cooperation. In any Infringement Response instituted under this
Section 10.2.1, the Parties shall cooperate with and assist each other in all
reasonable respects. Upon the reasonable request of the Party instituting the
Infringement Response, the other Party shall join such Infringement Response and
shall be represented using counsel of its own choice, at the requesting Party’s
expense.

(d)          Allocation of Recovery. Except as otherwise agreed to by the
Parties as part of a cost-sharing arrangement, any settlements, damages or other
monetary awards recovered pursuant to a suit, proceeding, or action brought
pursuant to Section 10.2.1 with respect to any Product will be allocated first
to the costs and expenses of the Party controlling such action, to the extent
not previously allocated between the Parties as Development Costs or
Commercialization Expenses, and second, to the costs and expenses (if any) of
the other Party (to the extent not previously allocated between the Parties as
Development Costs or Commercialization Expenses), and any remaining amounts (the
“Recovery”) will retained by ArQule and paid to Beryllium with respect to such
Product and shall be deemed Net Income, such that ArQule shall pay to Beryllium
the applicable Beryllium Profit-Sharing Percentage due to Beryllium pursuant to
this Agreement.

10.2.2      Defense of Claims. If any action, suit or proceeding is brought
against either Party or any Affiliate of either Party alleging the infringement
of the Technology or Patent Rights of a Third Party by reason of the research
and Development of any Collaboration Compound or Product, such Party shall
notify the other Party within five (5) days of the earlier of (a) receipt of
service of process in such action, suit or proceeding, or (b) the date such
Party becomes aware that such action, suit or proceeding has been instituted and
the Patent Coordinators shall meet as soon as possible to discuss the overall
strategy for defense of such matter. Except as unanimously agreed by the Patent
Coordinators, the Party alleged to have infringed or whose Affiliate is alleged
to have infringed shall have the obligation to defend such action, suit or
proceeding at its sole expense; (b) the other Party shall have the right to
separate counsel at its own expense in any such action, suit or proceeding; and
(c) the Parties shall cooperate with each other in all reasonable respects in
any such action, suit or proceeding. All such expenses with respect to any such
action, suit or proceeding in the Territory shall be borne solely by ArQule and
shall be deemed to be Shared Costs for purposes of this Agreement. Each Party
shall promptly furnish the other Party with a copy of each communication
relating to the alleged infringement that is received by such Party, including
all documents filed in any litigation.

10.2.3      Patent Term Extension. The Parties shall cooperate with each other
in obtaining patent term extensions or supplemental protection certificates or
their equivalents in

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

43

 

 

any country in the Territory where applicable to Licensed Patent Rights, ArQule
Program Patent Rights and Joint Program Patent Rights. Such cooperation shall
include diligently and timely conferring and coordinating with respect to such
matters to ensure compliance with applicable filing deadlines, and agreeing on
procedures to be followed by the Parties to ensure such compliance. In the event
that elections with respect to obtaining such patent term extension are to be
made, ArQule shall have the right to make the election with respect to ArQule
Program Patent Rights and Joint Program Patent Rights and Beryllium shall have
the right to make the election with respect to Beryllium Program Patent Rights
and Licensed Patent Rights.

11.          TERM AND TERMINATION

11.1        Term. This Agreement shall commence on the Effective Date and shall
continue in full force and effect, until the expiration of all payment
obligations under this Agreement with respect to the last Product in all
countries in the Territory unless earlier terminated pursuant to Article 11.2
(the “Term”). Upon the expiration of all payment obligations with respect to the
last Product in all countries in the Territory, and subject to earlier
termination pursuant to Article 11.2, the licenses granted to ArQule shall be
retained as fully paid-up, worldwide and perpetual licenses.

11.2        Termination. This Agreement may be terminated by either Party as
follows:

11.2.1      Right to Terminate Specific Collaboration Compounds/Products. If
ArQule is unable to consummate an Out-Licensing Transaction with respect to a
Collaboration Compound or Product on the terms included in an Out-Licensing Plan
as provided in Section 4.9, ArQule shall have the right to terminate this
Agreement solely with respect to the applicable Collaboration Compound or
Product by providing not less than *** to Beryllium.

11.2.2       Unilateral Right to Terminate this Agreement. Either Party shall
have the right to terminate this Agreement at its sole discretion (a) at any
time during the Research Program Term (including any extensions thereof) *** to
the other Party and (b) at any time on and after the expiration of the Research
Program *** written notice to the other Party if no Collaboration Compounds or
Rejected Compounds are being Developed and/or Commercialized pursuant to this
Agreement.

11.2.3      Termination for Breach. If a Party materially breaches any of its
obligations under this Agreement, the non-breaching Party may provide the
breaching Party with a written notice specifying the nature of the breach, and
stating its intention to terminate this Agreement if such breach is not cured.
If the material breach is not cured *** after the receipt of such notice, the
non-breaching Party shall be entitled, without prejudice to any of its other
rights under this Agreement, and in addition to any other remedies available to
it by law or in equity, to terminate this Agreement by providing written notice
to the other Party.

11.2.4      Termination for Insolvency. Either Party shall have the right to
terminate this Agreement in its entirety upon immediate written notice if the
other Party (i) applies for or consents to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its property, (ii) makes a general assignment for the
benefit of its creditors, (iii) commences a voluntary case under the Bankruptcy
Code of

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

44

 

 

any country, (iv) files a petition seeking to take advantage of any Applicable
Laws relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or readjustment of debts, (v) fails to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
any involuntary case under the Bankruptcy Code of any country, (vi) takes any
corporate action for the purpose of effecting any of the foregoing, (vii) has a
proceeding or case commenced against it in any court of competent jurisdiction,
seeking (A) its liquidation, reorganization, dissolution or winding-up, or the
composition or readjustment of its debts, (B) the appointment of a trustee,
receiver, custodian, liquidator or the like of all or any substantial part of
its assets, or (C) similar relief under the Bankruptcy Code of any country, or
an order, judgment or decree approving any of the foregoing is entered and, in
any of (i) through (vii) above, the application, assignment, commencement,
filing, or corporate action continues unstayed for, and/or is not otherwise
discharged or withdrawn on or before, a period of sixty (60) days, or (viii) has
an order for relief against it entered in an involuntary case under the
Bankruptcy Code of any country.

11.3        Consequences of Termination of Agreement. If this Agreement is
terminated pursuant to Section 11.2, the following provisions shall apply, as
applicable.

11.3.1     Termination Under Section 11.2.1. If this Agreement is terminated by
ArQule pursuant to Section 11.2.1 with respect to a Collaboration Compound or
Product:

(a)          all obligations of the Parties to conduct any Research Activities
pursuant to any Research Plan with respect to that Collaboration Compound or
Product shall cease as of the effective date of termination;

(b)          all obligations of the Parties to conduct any Development
Activities or Commercialization activities with respect to that Collaboration
Compound or Product shall cease as of the effective date of termination;

(c)          all licenses and rights granted by either Party to the other Party
pursuant to this Agreement with respect to that Collaboration Compound or
Product shall terminate as of the effective date of termination;

(d)          each Party shall promptly return all Confidential Information and
Proprietary Materials of the other Party that are not subject to a continuing
license hereunder; provided, that each Party may retain one copy of the
Confidential Information of the other Party in its archives solely for the
purpose of establishing the contents thereof and ensuring compliance with its
obligations hereunder;

(e)          if ArQule determines to commence internal Development or
Commercialization activities with respect to that Collaboration Compound or
Product, or consummates an out-licensing transaction with a Third Party with
respect to that Collaboration Compound or Product, in either case at any time
after the effective date of termination under Section 11.2.1, (i) ArQule shall
provide Beryllium with prompt written notice of such commencement of internal
activities or Third Party transaction, which notice shall include the internal
Development or Commercialization activities or material financial terms
applicable to such transaction and (ii) Beryllium shall have the right, by
providing written notice to ArQule

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

45

 

 

*** from its receipt of such notice, to elect to opt back in to its rights under
this Agreement with respect to that Collaboration Compound or Product. If
Beryllium provides such written notice, then, as of the date of such notice (A)
the Collaboration Compound or Product that is the subject of the notice shall be
deemed to be a Collaboration Compound or Product for purposes of this Agreement;
(B) Beryllium shall have the obligation to fund the Beryllium Cost-Sharing
Percentage of the Shared Costs and Commercialization Expenses incurred by ArQule
for such Collaboration Compound or Product; and (C) Beryllium will receive from
ArQule the Beryllium Profit-Sharing Percentage of the Net Income Payments
received by ArQule in connection with the Commercialization of such
Collaboration Compound or Product in accordance with Article 6.

11.3.2     Termination by Either Party Under Section 11.2.2. If this Agreement
is terminated by either Party pursuant to Section 11.2.2:

(a)          all obligations of the Parties to conduct any Research Activities
pursuant to any Research Plan shall cease as of the effective date of
termination;

(b)          all obligations of the Parties to conduct any Development
Activities pursuant to any Development Plan shall cease as of the effective date
of termination;

(c)          all licenses and rights granted by either Party to the other Party
pursuant to this Agreement shall terminate as of the effective date of
termination; and

(d)          each Party shall promptly return all Confidential Information and
Proprietary Materials of the other Party that are not subject to a continuing
license hereunder; provided, that each Party may retain one copy of the
Confidential Information of the other Party in its archives solely for the
purpose of establishing the contents thereof and ensuring compliance with its
obligations hereunder.

11.3.3     Termination by ArQule under Sections 11.2.3 or 11.2.4. If this
Agreement is terminated by ArQule pursuant to Sections 11.2.3 or 11.2.4:

(a)          all obligations of the Parties to conduct any Research Activities
under the Research Plan shall cease as of the effective date of termination;

(b)          all obligations of the Parties to conduct any Development
Activities pursuant to any Development Plans shall cease as of the effective
date of termination;

(c)          all licenses and rights granted by ArQule to Beryllium pursuant to
this Agreement shall terminate as of the effective date of termination;

(d)          upon the written election of ArQule delivered to Beryllium on or
before thirty (30) days from the date ArQule provides written notice of
termination to Beryllium, all of the rights and obligations of ArQule under this
Agreement shall continue following the effective date of termination, including
the licenses and rights granted by Beryllium to ArQule pursuant to Section 8.1
in connection therewith; provided, that, (i) to the extent the termination is
pursuant to Section 11.2.4, all Collaboration Compounds and/or Products shall be
deemed to be Waived Compounds for purposes of this Agreement and Section 4.10
shall thereafter apply in

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

46

 

 

connection with the Commercialization by ArQule of any such Waived Compounds and
(ii) to the extent the termination is pursuant to Section 11.2.3, ArQule shall
no longer have any obligation to pay Beryllium any amounts under this Agreement,
including any Net Income Payments, on and after the effective date of
termination; and

(e)          each Party shall promptly return all Confidential Information and
Proprietary Materials of the other Party that are not subject to a continuing
license hereunder; provided, that each Party may retain one copy of the
Confidential Information of the other Party in its archives solely for the
purpose of establishing the contents thereof and ensuring compliance with its
obligations hereunder.

11.3.4     Termination by Beryllium. If this Agreement is terminated by
Beryllium pursuant to Sections 11.2.3 or 11.2.4:

(a)          all obligations of the Parties to conduct Research Activities under
the Research Plan shall cease as of the effective date of termination;

(b)          all obligations of the Parties to conduct any Development
Activities pursuant to any Development Plans shall cease as of the effective
date of termination;

(c)          the licenses and rights granted by each Party to the other Party
pursuant to Article 8 shall terminate as of the effective date of termination;

(d)          each Party shall promptly return all Confidential Information and
Proprietary Materials of the other Party that are not subject to a continuing
license hereunder; provided, that each Party may retain one copy of the
Confidential Information of the other Party in its archives solely for the
purpose of establishing the contents thereof and ensuring compliance with its
obligations hereunder; and

(e)          if ArQule determines to commence internal Development or
Commercialization activities with respect to a Collaboration Compound or
Product, or consummates an out-licensing transaction with a Third Party with
respect to a Collaboration Compound or Product at any time following termination
under Section 11.2.3 or 11.2.4 (i) ArQule shall provide Beryllium with prompt
written notice of such commencement of internal activities or Third Party
transaction, which notice shall include the internal Development or
Commercialization activities or material financial terms applicable to such
transaction and (ii) Beryllium shall have the right, by providing written notice
to ArQule ** days from its receipt of such notice, to elect to opt back in to
its rights under this Agreement with respect to that Collaboration Compound or
Product. If Beryllium provides such written notice, then, as of the date of such
notice (A) the Collaboration Compound or Product that is the subject of the
notice shall be deemed to be a Collaboration Compound or Product, as the case
may be, for purposes of this Agreement; (B) Beryllium shall have the obligation
to fund the Beryllium Cost-Sharing Percentage of the Shared Costs and
Commercialization Expenses incurred by ArQule for such Collaboration Compound or
Product; and (C) Beryllium will receive from ArQule the Beryllium Profit-Sharing
Percentage of the Net Income Payments received by ArQule in connection with the
Commercialization of such Collaboration Compound or Product in accordance with
Article 6.

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

47

 

 

11.4        Surviving Provisions. Termination or expiration of this Agreement
for any reason shall be without prejudice to: (a) the survival of rights
specifically stated in this Agreement to survive, including as set forth in
Section 11.4; (b) the rights and obligations of the Parties provided in (i)
Sections 4.8, 4.9, 4.10, Article 5, Article 6 and Section 8.1 (solely to the
extent the rights set forth in such Sections and Articles continue in effect
following the effective date of termination as provided in Sections 11.3.1(e),
11.3.3(d) and/or 11.3.4(e)), and (ii) Articles 7, 9, 10, 13 and 14 and Section
11.4 (including all other Sections or Articles referenced in any such Section or
Article), all of which shall survive such termination except as provided in this
Article 11; and (c) any other rights or remedies provided at law or in equity
which either Party may otherwise have.

12.          REPRESENTATIONS AND WARRANTIES

12.1        Mutual Representations and Warranties. Beryllium and ArQule each
represents and warrants to the other, as of the Effective Date, as follows:

12.1.1      Organization. It is a corporation or company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all requisite power and authority, corporate or otherwise,
to execute, deliver and perform this Agreement.

12.1.2      Authorization. The execution and delivery of this Agreement and the
performance by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate or company action and will not violate (a)
such Party’s certificate of incorporation or bylaws, (b) any agreement,
instrument or contractual obligation to which such Party is bound in any
material respect, (c) any requirement of any Applicable Laws, or (d) any order,
writ, judgment, injunction, decree, determination or award of any court or
governmental agency presently in effect applicable to such Party.

12.1.3      Binding Agreement. This Agreement is a legal, valid and binding
obligation of such Party, enforceable against it in accordance with its terms
and conditions.

12.1.4      No Inconsistent Obligation. It is not under any obligation,
contractual or otherwise, to any Person that conflicts with or is inconsistent
in any respect with the terms of this Agreement or that would impede the
diligent and complete fulfillment of its obligations hereunder.

12.2        Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY WARRANTY WITH RESPECT TO ANY KNOW-HOW, RIGHTS
OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND EACH PARTY HEREBY DISCLAIMS ALL
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT.

12.3        No Warranty of Success. Nothing contained in this Agreement shall be
construed as a warranty, either express or implied, on the part of either Party
that (a) the Research Program will be successful or meet its goals, timelines or
budgets, or (b) the outcome

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

48

 

 

of the Research Program or the Development Program will be commercially
exploitable in any respect.

13.          INDEMNIFICATION; INSURANCE

13.1        Indemnification of Beryllium Indemnitees by ArQule. ArQule shall
indemnify, defend and hold harmless Beryllium, its Affiliates, their respective
directors, officers, employees and agents, and their respective successors,
heirs and assigns (collectively, the “Beryllium Indemnitees”), against all
liabilities, damages, losses and expenses (including reasonable attorneys’ fees
and expenses of litigation) (collectively, “Losses”) incurred by or imposed upon
the Beryllium Indemnitees, or any of them, as a direct result of claims, suits,
actions, demands or judgments of Third Parties (collectively, “Beryllium
Indemnity Claims”), arising out of (a) the conduct by ArQule or any of its
Affiliates or Third Parties of ArQule Research Activities as part of the
Research Program or Development Activities as part of the Development Program;
(b) Commercialization of any Collaboration Compound and/or Product by ArQule or
any of its Affiliates, agents, licensee or other Third Party through rights
obtained from ArQule or any of its Affiliates in the Territory; (c) any breach
of this Agreement by ArQule or any of its Affiliates or agents; or (d) the gross
negligence or willful misconduct of any ArQule Indemnitee, consultant, Third
Party contractor or agent of ArQule excluding any ArQule Indemnity Claim or
Losses for which Beryllium has an obligation to indemnify ArQule Indemnitees
pursuant to Section 13.2, as to which claims or Losses each Party shall
indemnify the other to the extent of their respective liability for such Losses.

13.2        Indemnification of ArQule Indemnitees by Beryllium. Beryllium shall
indemnify, defend and hold harmless ArQule, its Affiliates, their respective
directors, officers, employees and agents, and their respective successors,
heirs and assigns (collectively, the “ArQule Indemnitees”), against all Losses
incurred by or imposed upon the ArQule Indemnitees, or any of them, as a direct
result of claims, suits, actions, demands or judgments of Third Parties,
including personal injury and product liability claims (collectively, “ArQule
Indemnity Claims”), arising out of (a) the conduct by Beryllium or any of its
Affiliates or Third Parties of Beryllium Research Activities as part of the
Research Program or Development Activities as part of the Development Program;
(b) any allegation that the use by ArQule of any Licensed Patent Rights or
Licensed Technology in the Development and/or Commercialization of any Licensed
Product infringes the Patent Rights or misappropriates the Technology of any
Third Party; (c) any breach of this Agreement by Beryllium or any of its
Affiliates or agents; or (d) the gross negligence or willful misconduct of any
Beryllium Indemnitee, consultant, Third Party contractor or agent of Beryllium
excluding any Beryllium Indemnity Claim or Losses for which ArQule has an
obligation to indemnify Beryllium Indemnitees pursuant to Section 13.1, as to
which claims or Losses each Party shall indemnify the other to the extent of
their respective liability for such Losses.

13.3        Conditions to Indemnification. A Person seeking recovery under this
Article 13 (the “Indemnified Party”) in respect of a Claim shall give prompt
notice of such Claim to the Party from whom indemnification is sought (the
“Indemnifying Party”); provided, that the Indemnifying Party is not contesting
its obligation under this Article 13, shall permit the Indemnifying Party to
control any litigation relating to such Claim and the disposition of such Claim;
and further provided, that the Indemnifying Party shall (a) act reasonably and
in good

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

49

 

 

faith with respect to all matters relating to the settlement or disposition of
such Claim as the settlement or disposition relates to such Indemnified Party
and (b) not settle or otherwise resolve such claim without the prior written
consent of such Indemnified Party (which consent shall not be unreasonably
withheld, conditioned or delayed). Each Indemnified Party shall cooperate with
the Indemnifying Party in its defense of any such Claim in all reasonable
respects and shall have the right to be present in person or through counsel at
all legal proceedings with respect to such Claim. If the Indemnifying Party does
not assume and conduct the defense of the Claim as provided above, (a) the
Indemnified Party may defend against, consent to the entry of any judgment, or
enter into any settlement with respect to such Claim in any manner the
Indemnified Party may deem reasonably appropriate (and the Indemnified Party
need not consult with, or obtain any consent from, the Indemnifying Party in
connection therewith), and (b) the Indemnifying Party shall remain responsible
to indemnify the Indemnified Party as provided in this Article 13.

13.4        Limited Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY
OR ANY OF ITS AFFILIATES FOR ANY SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS OR LOST REVENUES, REGARDLESS OF
ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING,
NOTHING IN THIS SECTION 13.4 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 13.1 OR 13.2.

13.5        Insurance. Each Party shall procure and maintain insurance,
including product liability insurance, or shall self-insure, in each case in a
manner adequate to cover its obligations under this Agreement and consistent
with normal business practices of prudent companies similarly situated at all
times during the Term and for a period of five (5) years thereafter. Each Party
shall procure insurance or self-insure at its own expense. It is understood that
such insurance shall not be construed to create a limit of either Party’s
liability with respect to its indemnification obligations under this Article 13.
Each Party shall provide the other Party with written evidence of such insurance
or self-insurance upon request. Each Party shall provide the other Party with
written notice at least thirty (30) days prior to the cancellation, non-renewal
or material change in such insurance.

14.          MISCELLANEOUS

14.1        Arbitration.

14.1.1      Any Disputed Matter that the JSC cannot resolve pursuant to Section
2.1.5 and/or arising between the Parties with respect to this Agreement,
including any dispute, controversy or claim arising after the termination of the
JSC (each, a “Dispute”), shall be resolved by binding arbitration before a panel
of three (3) arbitrators in accordance with the rules of the American
Arbitration Association (“AAA”) in effect at the time the proceeding is
initiated. In any such arbitration, the following procedures shall apply:

(a)          The panel will be comprised of one arbitrator chosen by ArQule, one
by Beryllium and the third, who shall act as the chairman of the panel, by the
two co-arbitrators. If either Party fails or both Parties fail to choose an
arbitrator or arbitrators within

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

50

 

 

thirty (30) days after receiving notice of commencement of arbitration or if the
two arbitrators fail to choose a third arbitrator within thirty (30) days after
their appointment, then either or both Parties shall immediately request that
the AAA select the remaining number of arbitrators to be selected, which
arbitrator(s) shall have the requisite scientific background, experience and
expertise. The place of arbitration shall be Boston, Massachusetts. The language
of the arbitration shall be English.

(b)          Either Party may apply to the arbitrators for interim injunctive
relief until the arbitration decision is rendered or the Dispute is otherwise
resolved. Either Party also may, without waiving any right or remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending
resolution of the Dispute pursuant to this Section 14.1. The arbitrators shall
have no authority to award punitive or any other type of damages not measured by
a Party’s compensatory damages.

(c)          The award of the arbitrators shall be final and binding on the
Parties (except for those remedies expressly set forth in this Agreement).
Judgment on the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof. Notwithstanding anything in this Section 14.1 to
the contrary, each Party shall have the right to institute judicial proceedings
against the other Party or anyone acting by, through or under such other Party,
in order to enforce the instituting Party’s rights hereunder through specific
performance, injunction or similar equitable relief

(d)          Each Party shall bear its own costs and expenses and attorneys’
fees in connection with any such arbitration; provided, that the arbitrators
shall be authorized to determine whether a Party is the prevailing Party, and if
so, to award to the prevailing Party reimbursement for its reasonable attorneys’
fees, costs and expenses (including, for example, expert witness fees and
expenses, photocopy charges and travel expenses).

(e)          Unless otherwise agreed by the Parties, Disputes relating to
Patents and non-disclosure, non-use and maintenance of Confidential Information
shall not be subject to arbitration, and shall be submitted to a court of
competent jurisdiction. Each party shall have the right to seek injunctive
relief to the extent necessary hereunder.

(f)          The arbitration shall be confidential. Except to the extent
necessary to confirm an award or decision or as may be required by Applicable
Laws, neither Party nor any arbitrator may disclose the existence or results of
any arbitration without the prior written consent of both Parties. In no event
shall any arbitration be initiated after the date when commencement of a legal
or equitable proceeding based on the Dispute would be barred by the applicable
Massachusetts statute of limitations.

(g)          In the event of a Dispute involving the alleged breach of this
Agreement (including whether a Party has satisfied its diligence obligations
hereunder), (i) the running of the time periods as to which a Party must cure a
breach of this Agreement shall be tolled during the period the breach that is
the subject matter of the Dispute is being arbitrated, and (ii) if the
arbitrators render a decision that a breach of this Agreement has occurred, the
arbitrators shall have no authority to modify the right of the non-breaching
Party to terminate this

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

51

 

 

Agreement in accordance with Section 11.2.2. Any disputed performance or
suspended performance, pending the resolution of a Dispute that the arbitrators
determine to be required to be performed by a Party, shall be completed within a
reasonable time period following the final decision of the arbitrators.

(h)          Any monetary payment to be made by a Party pursuant to a decision
of the arbitrators shall be made in United States dollars, free of any tax or
other deduction.

14.2        Notices. All notices and communications shall be in writing and
delivered personally or by internationally-recognized overnight express courier
providing evidence of delivery or mailed via certified mail, return receipt
requested, addressed as follows below, or by email or facsimile confirmed
thereafter by any of the foregoing, or to such other address as may be
designated from time to time.

If to ArQule:

ArQule, Inc.

One Wall Street

Burlington, MA 01803

Attention:

Tel:

Fax:

 

With a copy to:                  Mintz, Levin, Cohn, Ferris, Glovsky

and Popeo, P.C.

One Financial Center

Boston, Massachusetts 02111

Attention: Jeffrey Wiesen, Esq.

Tel: (617) 542-6000

Fax: (617) 542-2241

 

If to Beryllium:                  Beryllium Discovery Corp.

3 Preston Court

Bedford, MA 01730

Attention: Chief Executive Officer

Tel.: (781) 652-4000

 

            Except as otherwise expressly provided in this Agreement or mutually
agreed by the Parties in writing, any notice, communication or document
(excluding payment) required to be given or made shall be deemed given or made
and effective upon actual receipt or, if earlier, (a) three (3) Business Days
after deposit with an internationally-recognized overnight express courier with
charges prepaid, or (b) five (5) Business Days after mailed by certified,
registered or regular mail, postage prepaid, in each case addressed to a Party
at its address stated above or to such other address as such Party may designate
by written notice given in accordance with this Section 14.2.

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

52

 

 

14.3        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
the application of principles of conflicts of law. Any action, suit or other
proceeding arising under or relating to this Agreement (a “Suit”) shall be
brought in a court of competent jurisdiction in the Commonwealth of
Massachusetts, and the Parties hereby consent to the sole jurisdiction of the
state and federal courts sitting in Massachusetts. Each Party agrees not to
raise any objection at any time to the laying or maintaining of the venue of any
Suit in any of the specified courts, irrevocably waives any claim that Suit has
been brought in any inconvenient forum and further irrevocably waives the right
to object, with respect to any Suit, that such court does not have any
jurisdiction over such Party.

14.4        Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective legal representatives,
successors and permitted assigns.

14.5        Headings. Section and subsection headings are inserted for
convenience of reference only and do not form a part of this Agreement.

14.6        Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original and both of
which, together, shall constitute a single agreement. Each Party may execute
this Agreement by facsimile transmission or in Adobe™ Portable Document Format
(“PDF”) sent by electronic mail. In addition, facsimile or PDF signatures of
authorized signatories of any Party will be deemed to be original signatures and
will be valid and binding, and delivery of a facsimile or PDF signature by any
Party will constitute due execution and delivery of this Agreement.

14.7        Amendment; Waiver. This Agreement may be amended, modified,
superseded or canceled, and any of the terms of this Agreement may be waived,
only by a written instrument executed by each Party or, in the case of waiver,
by the Party or Parties waiving compliance. The delay or failure of either Party
at any time or times to require performance or to exercise any right arising out
of any provisions shall in no manner affect the rights at a later time to
enforce the same. Any waiver by a party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such party. No single or
partial exercise of any right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege. No waiver by either Party of any condition or of the
breach of any term contained in this Agreement, whether by conduct, or
otherwise, in any one or more instances, shall be deemed to be, or considered
as, a further or continuing waiver of any such condition or of the breach of
such term or any other term of this Agreement. Except as expressly set forth in
this Agreement, all rights and remedies available to a party, whether under this
Agreement or afforded by Applicable Law or otherwise, will be cumulative and not
in the alternative to any other rights or remedies that may be available to such
party.

14.8        Third Party Beneficiaries. Except as set forth in Sections 13.1 and
13.2, no Third Party (including employees of either Party) shall have or acquire
any rights by reason of this Agreement.

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

53

 

 

14.9        Purposes and Scope. The Parties hereto understand and agree that the
relationship between the parties described herein is limited to the activities,
rights and obligations as set forth in this Agreement. Nothing in this Agreement
shall be construed (a) to create or imply a general partnership between the
Parties, (b) to make either Party the agent of the other for any purpose, (c) to
alter, amend, supersede or vitiate any other arrangements between the Parties
with respect to any subject matter not covered hereunder, (d) to give either
Party the right to bind the other, (e) to create any duties or obligations
between the Parties except as expressly set forth herein, or (f) to grant any
direct or implied licenses or any other rights other than as expressly set forth
herein.

14.10       Assignment and Successors. Neither this Agreement nor any obligation
of a Party hereunder may be assigned by either Party without the written consent
of the other which consent shall not be unreasonably withheld, conditioned or
delayed, except that each Party may assign this Agreement and the rights,
obligations and interests of such Party (a) in whole or in part, to any of its
Affiliates, provided that the assigning party shall remain liable and
responsible to the non-assigning party hereto for the performance and observance
of all such duties and obligations by such Affiliate, or (b) in whole, but not
in part, to any purchaser of all or substantially all of its assets or all or
substantially all of its assets to which this Agreement relates or shares
representing a majority of its common stock voting rights or to any successor
corporation resulting from any merger, consolidation, share exchange or other
similar transaction, provided that in the event of a transaction (whether this
Agreement is actually assigned or is assumed by the acquiring party by operation
of law (e.g., in the context of a reverse triangular merger)), intellectual
property rights of the acquiring party to such transaction (if other than one of
the parties to this Agreement) shall not be included in the technology licensed
hereunder.

14.11       Force Majeure. Neither ArQule nor Beryllium shall be liable for
failure of or delay in performing obligations set forth in this Agreement, and
neither shall be deemed in breach of its obligations, if such failure or delay
is due to a Force Majeure. In the event of such Force Majeure, the Party
affected shall use commercially reasonable efforts to cure or overcome the same
and resume performance of its obligations hereunder. Notice of a party’s failure
or delay in performance due to force majeure must be given to the other party
within ten (10) days after its occurrence. All delivery dates under this
Agreement that have been affected by force majeure shall be tolled for the
duration of such force majeure. If a force majeure persists for more than thirty
(30) days, then the parties will discuss in good faith the modification of the
parties’ obligations under this Agreement in order to mitigate the delays caused
by such force majeure.

14.12       Interpretation. The Parties hereto acknowledge and agree that: (a)
each Party and its counsel reviewed and negotiated the terms and provisions of
this Agreement and have contributed to its revision; (b) the rules of
construction to the effect that any ambiguities are resolved against the
drafting Party shall not be employed in the interpretation of this Agreement;
and (c) the terms and provisions of this Agreement shall be construed fairly as
to each Party and not in a favor of or against either Party, regardless of which
Party was generally responsible for the preparation of this Agreement. In
addition, unless a context otherwise requires, wherever used, the singular shall
include the plural, the plural the singular, the use of any gender shall be
applicable to all genders, the word “or” is used in the inclusive sense (and/or)
and the word

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

54

 

 

“including” is used without limitation and means “including without limitation”.
Unless otherwise specified, references in this Agreement to any Article shall
include all Sections, subsections and paragraphs in such Article, references to
any Section shall include all subsections and paragraphs in such Section, and
references in this Agreement to any subsection shall include all paragraphs in
such subsection. The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Section or other subdivision. All references to days in this Agreement shall
mean calendar days, unless otherwise specified. Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document herein will be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or therein), (ii) any reference to any
Applicable Laws herein will be construed as referring to such Applicable Laws as
from time to time enacted, repealed or amended, (iii) any reference herein to
any person will be construed to include the person’s successors and permitted
assigns, (iv) any reference herein to the words “mutually agree” or “mutual
written agreement” will not impose any obligation on either party to agree to
any terms relating thereto or to engage in discussions relating to such terms
except as such party may determine in such party’s sole discretion, (v) all
references herein to Sections or Exhibits will be construed to refer to Sections
and Exhibits to this Agreement, (vi) except as otherwise expressly provided
herein all references to “$” or “dollars” refer to the lawful money of the U.S.,
and (ix) the words “copy” and “copies” and words of similar import when used in
this Agreement include, to the extent available, electronic copies, files or
databases containing the information, files, items, documents or materials to
which such words apply. This Agreement has been prepared in the English language
and the English language shall control its interpretation. In addition, all
notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the parties regarding this
Agreement shall be in the English language.

14.13       Integration; Severability. This Agreement sets forth the entire
agreement with respect to the subject matter hereof and thereof and supersede
all other agreements and understandings between the Parties with respect to such
subject matter. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties with respect to the subject matter of this Agreement other than as
are set forth in this Agreement and any other documents delivered pursuant
hereto or thereto. If any provision of this Agreement is or becomes invalid or
is ruled invalid by any court of competent jurisdiction or is deemed
unenforceable, it is the intention of the Parties that the remainder of the
Agreement shall not be affected.

14.14       Further Assurances. Each of Beryllium and ArQule, upon the request
of the other Party, whether before or after the Effective Date and without
further consideration, will do, execute, acknowledge, and deliver or cause to be
done, executed, acknowledged or delivered all such further acts, deeds,
documents, assignments, transfers, conveyances, powers of attorney, instruments
and assurances as may be reasonably necessary to effect complete consummation of
the transactions contemplated by this Agreement, and to do all such other acts,
as may be necessary or appropriate in order to carry out the purposes and intent
of this Agreement. The Parties agree to execute and deliver such other
documents, certificates, agreements and other

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

55

 

 

writings and to take such other actions as may be reasonably necessary in order
to consummate or implement expeditiously the transactions contemplated by this
Agreement.

14.15       Expenses. Each of the Parties will bear its own direct and indirect
expenses incurred in connection with the negotiation and preparation of this
Agreement and, except as set forth in this Agreement, the performance of the
obligations contemplated hereby and thereby.

14.16       Intellectual Property. The parties acknowledge and agree that the
licenses granted by the Parties and all other rights granted under or pursuant
to this Agreement are and shall otherwise be deemed to be, for purposes of
Section 365(n) of the Bankruptcy Code (or analogous provisions of the bankruptcy
laws of any Governmental Authority), licenses of rights to “intellectual
property” as defined under Section 101(35A) of the Bankruptcy Code (or analogous
foreign provisions), and that this Agreement is an executory contract governed
by Section 365(n) of the Bankruptcy Code (or analogous foreign provisions) in
the event that a bankruptcy proceeding is commenced involving either party.
ArQule, as the licensee of such rights under Section 8.1 and Beryllium, as the
licensee of such rights under Section 8.2, shall retain and may fully exercise
all of its rights and elections under the Bankruptcy Code. The foregoing
provisions of this Section 14.16 are without prejudice to any rights the parties
may have arising under the Bankruptcy Code or other Applicable Laws.

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

56

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives. 

         

ARQULE, INC.

                  By: /s/ Peter S. Lawrence   Name: Peter S. Lawrence   Title:
President and Chief Operating Officer

                 

BERYLLIUM DISCOVERY CORP.

                  By: /s/ Johan Pontin   Name: Johan Pontin   Title: CEO

 

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. An unredacted version of this exhibit has been filed
separately with the Commission.

 

57

 

 

EXHIBIT A

RESEARCH PLAN

[To be attached.]

 

Exhibit A-1

 

 

SCHEDULE 1

DESCRIPTION OF BERYLLIUM FRAGMENT-BASED RESEARCH ACTIVITES

 

***

 

Schedule 1-1

 

 

SCHEDULE 2

 

CALCULATION OF NET INCOME FOR PRODUCTS

 

***

 

Schedule 2-1

 

 

SCHEDULE 3

FORM OF PRESS RELEASE

ArQule and Beryllium Announce Collaborative Research and Development Agreement

 

Parties to Focus on Immuno-Oncology Targets

 

Collaboration Provides for Target Screening Through Clinical Development and
Commercialization of Priority Compounds

 

Agreement Leverages Applications of Beryllium Platforms to Validate Drug Targets
and New Therapies

 

WOBURN, Mass.--(BUSINESS WIRE)-- ArQule, Inc. (NASDAQ: ARQL) and Beryllium
Discovery Corp. today announced a collaborative research and development
agreement to identify and unlock the therapeutic potential of small molecule
compounds by combining ArQule’s chemistry and drug development expertise with
Beryllium’s discovery platforms. The Beryllium platforms integrate
structure-guided drug discovery, biophysics and cell biology.

 

The therapeutic targets to be pursued by the parties include PD-1 (programmed
cell death protein 1) and PDL-1 (programmed death ligand 1), two proteins
believed to play major roles in suppressing or limiting the response of the
immune system. Molecules that bind to and inhibit the effects of these targets
may help direct the immune system to combat a variety of tumors.

 

“We are excited by the potential synergy in combining complementary technologies
and expertise to pursue cost-effective, shared-risk development pathways for the
selection of compounds identified from ArQule’s small molecule library or
rationally designed through Beryllium’s fragment-based research capabilities and
ArQule chemistry technology,” said Brian Schwartz, chief medical officer of
ArQule. “We are prioritizing the scope of our collaboration based on the
recognition that immuno-oncology represents a promising area of research with
potential applications across a number of cancers.”

 

“We welcome the opportunity to combine our functional and structural biology
platforms with ArQule’s chemistry and drug development capabilities,” said Dalia
Cohen, Ph.D., chief scientific officer of Beryllium. “We believe that there are
significant synergies between the two companies, and we are excited to work
together. ArQule’s chemistry know-how and clinical development expertise are a
perfect complement to Beryllium’s strengths in target-centric drug discovery.”

 

About ArQule

 

ArQule is a biotechnology company engaged in the research and development of
next-generation, small-molecule cancer therapeutics. The Company’s targeted,
broad-spectrum products and research programs are focused on key biological
processes that are central to human cancers. ArQule’s lead product, in Phase 2
and Phase 3 clinical development, is tivantinib (ARQ 197), an oral, selective
inhibitor of the c-MET receptor tyrosine kinase. The Company’s pipeline
includes: ARQ 092, designed to inhibit the AKT serine/threonine kinase; ARQ 087,
a

 

Schedule 3-1

 



 

multi-kinase inhibitor designed to preferentially inhibit the fibroblast growth
factor receptor (FGFR) family; and ARQ 761, a Beta lapachone analog being
evaluated as a promoter of NQ01-mediated programmed cancer cell necrosis.
ArQule’s current discovery efforts are focused on the identification of novel
kinase inhibitors, leveraging the Company’s proprietary library of compounds.

 

About Beryllium

 

Beryllium’s biology-first, target-centric platforms provide research services
and collaborations with commercial and academic partners. The Company’s
experienced scientists work closely with clients and collaborators to help
manage and advance their goals by complementing their capabilities and
resources. www.be4.com

 

This press release contains forward-looking statements regarding the Company’s
product development programs conducted under its collaborative research and
development agreement with Beryllium Discovery Corp. These statements are based
on the Company’s current beliefs and expectations, and are subject to risks and
uncertainties that could cause actual results to differ materially. Positive
information about pre-clinical and early stage clinical trial results does not
ensure that later stage or larger scale clinical trials will be successful. For
example, compounds discovered under this agreement, if any, may not demonstrate
promising therapeutic effect in pre-clinical or clinical studies; in addition,
they may not demonstrate appropriate safety profiles in toxicology testing or in
clinical trials. Neither ArQule nor Beryllium has significant expertise in
immunology or with the targets of the collaboration. Problems or delays may
arise during pre-clinical development, prior to the initiation of planned
clinical trials, during clinical trials or in the course of developing, testing
or manufacturing these compounds that could lead the Company or Beryllium to
fail to initiate or to discontinue their roles in the development process. Even
if later stage clinical trials are successful, the results therefrom may not be
sufficient to meet applicable regulatory standards, or unexpected concerns may
arise from subsequent analysis of data or from additional data. Obstacles may
arise or issues may be identified in connection with review of pre-clinical or
clinical data with regulatory authorities. Regulatory authorities may disagree
with the Company’s view of the data or require additional data or information or
additional studies. Drug development involves a high degree of risk. Only a
small number of research and development programs result in the
commercialization of a product. Positive pre-clinical data may not be supported
in later stages of development. Furthermore, the Company or Beryllium may not
have the financial or human resources to successfully pursue pre-clinical
development or drug discovery in the future. Moreover, with respect to partnered
programs, even if certain compounds show initial promise, partners may decide
not to license or continue to develop them, as the case may be. For more
detailed information on the risks and uncertainties associated with the
Company’s drug development and other activities, see the Company’s periodic
reports filed with the Securities and Exchange Commission. The Company does not
undertake any obligation to publicly update any forward-looking statements.

 

Schedule 3-2

 

 

ArQule, Inc.                                                      (IMAGE)
[t82842001_v1.jpg] William B. Boni, 781-994-0300         781-994-0300 VP,
Investor Relations/Corp. Communications or Beryllium
                                                (IMAGE) [t82842001_v1.jpg] Johan
Pontin, 617-610-8000        617-610-8000 CEO johan@be4.com   Source: ArQule,
Inc.   News Provided by Acquire Media

 

Schedule 3-3

 

